Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO THE BRIDGE LOAN AGREEMENT

 

Dated as of June 30, 2008

 

AMENDMENT NO. 2 TO THE BRIDGE LOAN AGREEMENT (this “Amendment”) among Capmark
Financial Group Inc., a Nevada corporation (the “Company”), the financial
institutions and other institutional lenders party hereto, and Citicorp North
America, Inc., as administrative agent (the “Agent”) for the Lenders.

 

RECITALS:

 

(1)           THE COMPANY, THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL
LENDERS PARTY THERETO (THE “LENDERS”), THE AGENT AND THE OTHER AGENTS PARTY
THERETO HAVE ENTERED INTO A BRIDGE LOAN AGREEMENT DATED AS OF MARCH 23, 2006, AS
AMENDED BY AMENDMENT NO. 1 TO THE BRIDGE LOAN AGREEMENT DATED AS OF DECEMBER 7,
2006 (AS FURTHER AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, THE “BRIDGE LOAN
AGREEMENT”).  CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS AMENDMENT HAVE THE
SAME MEANINGS AS SPECIFIED IN THE BRIDGE LOAN AGREEMENT.

 

(2)           THE COMPANY HAS REQUESTED THAT THE LENDERS AGREE TO AMEND CERTAIN
PROVISIONS OF THE BRIDGE LOAN AGREEMENT AS SET FORTH IN THE BRIDGE LOAN
AGREEMENT AS ATTACHED IN ANNEX A HERETO.  SUCH AMENDMENTS TO THE BRIDGE LOAN
AGREEMENT ARE REPRESENTED IN ANNEX A WITH STRIKETHROUGH FONT FOR ALL DELETIONS
THERETO AND WITH BOLD, DOUBLE UNDERLINED FONT FOR ALL ADDITIONS THERETO.

 

(3)           PURSUANT TO SUBSECTION 9.1(A) OF THE BRIDGE LOAN AGREEMENT, THE
MAJORITY LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE MAJORITY LENDERS, THE
AGENT MAY, FROM TIME TO TIME, ENTER INTO WITH THE COMPANY, WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO THE BRIDGE LOAN AGREEMENT FOR THE PURPOSE OF
ADDING ANY PROVISIONS TO THE BRIDGE LOAN AGREEMENT OR CHANGING IN ANY MANNER THE
RIGHTS OF THE LENDERS OR OF THE COMPANY UNDER THE BRIDGE LOAN AGREEMENT.

 

(4)           THE AGENT AND THE MAJORITY LENDERS HAVE EACH AGREED, SUBJECT TO
THE TERMS AND CONDITIONS STATED BELOW, TO AMEND THE BRIDGE LOAN AGREEMENT AS SET
FORTH IN ANNEX A HERETO.

 

SECTION 1.           AMENDMENTS TO BRIDGE LOAN AGREEMENT

 

THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED AS SET FORTH IN THE BRIDGE LOAN
AGREEMENT AS ATTACHED IN ANNEX A HERETO.  SUCH AMENDMENTS TO THE BRIDGE LOAN
AGREEMENT ARE REPRESENTED IN ANNEX A WITH STRIKETHROUGH FONT FOR ALL DELETIONS
THERETO AND WITH BOLD, DOUBLE UNDERLINED FONT FOR ALL ADDITIONS THERETO.

 

SECTION 2.           CONDITIONS OF EFFECTIVENESS

 

This Amendment shall become effective as of the date first above written when,
and only when, the following conditions have been satisfied:

 


(A)           THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT
EXECUTED BY THE COMPANY, THE MAJORITY LENDERS, AND/OR, AS TO ANY SUCH MAJORITY
LENDER, ADVICE SATISFACTORY TO THE AGENT THAT SUCH LENDER HAS EXECUTED THIS
AMENDMENT;


 


(B)           EACH GUARANTOR HAS EXECUTED AND DELIVERED A CONSENT IN THE FORM OF
ANNEX B HERETO;


 


(C)           THE LOANS SHALL HAVE BEEN PREPAID IN AN AGGREGATE AMOUNT EQUAL TO
$600,000,000

 

--------------------------------------------------------------------------------



 


(PROVIDED THAT THE LENDERS AGREE THAT THE COMPANY SHALL NOT BE RESPONSIBLE FOR
ANY PREMIUM OR PENALTY OR ANY LOSS, COST OR EXPENSE PURSUANT TO SECTION 2.16 OF
THE BRIDGE LOAN AGREEMENT AS A RESULT OF SUCH PREPAYMENT); AND


 


(D)           ALL FEES AND EXPENSES OF THE AGENT AND THE LENDERS (INCLUDING ALL
REASONABLE FEES AND EXPENSES OF COUNSEL TO THE AGENT), TO THE EXTENT INVOICED
PRIOR TO THE DATE HEREOF, SHALL HAVE BEEN PAID.


 

SECTION 3.           CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

 

(a)           The Company hereby represents and warrants, on and as of the date
hereof, that the representations and warranties contained in the Bridge Loan
Agreement (to the extent relating to the Company) are true and correct in all
material respects on and as of the date hereof, before and after giving effect
to this Amendment, as though made on and as of the date hereof, other than any
such representations or warranties that, by their terms, refer to a specific
date.

 

(b)           The Company hereby represents and warrants that, on and as of the
date hereof, no event has occurred and is continuing that constitutes a Default.

 

SECTION 4.           AFFIRMATION OF THE COMPANY

 

The Company hereby consents to the amendments to the Bridge Loan Agreement
effected hereby, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of the Company contained in the
Bridge Loan Agreement, as amended hereby, or in any other Loan Documents to
which it is a party are, and shall remain, in full force and effect and are
hereby ratified and confirmed in all respects.

 

SECTION 5.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS

 

(a)           On and after the effectiveness of this Amendment, each reference
in the Bridge Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Bridge Loan Agreement and each reference in the
Notes and each of the other Loan Documents to “the Bridge Loan Agreement”,
“thereunder”, “thereof” or words of like import referring to the Bridge Loan
Agreement shall mean and be a reference to the Bridge Loan Agreement as amended
by this Amendment.

 


(B)           THE BRIDGE LOAN AGREEMENT, THE NOTES AND EACH OF THE OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE BRIDGE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE BRIDGE
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 

SECTION 6.           COSTS, EXPENSES

 

The Company agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of subsection 9.5 of the Bridge Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.           EXECUTION IN COUNTERPARTS

 

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or in “pdf” format by electronic mail shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 8.           GOVERNING LAW

 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[The remainder of this page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

CAPMARK FINANCIAL GROUP INC.,

 

as the Company

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Executive Vice President
and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,
as the Agent

 

 

 

 

By:

/s/ Maureen P. Maroney

 

 

Name:

Maureen P. Maroney

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.

 

as a Majority Lender

 

 

 

 

By:

 /s/ Maureen P. Maroney

 

 

 Name: Maureen P. Maroney

 

 

 Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Majority Lender

 

 

 

 

By:

  /s/ Dmitry V. Yakimchuk

 

 

  Name:     Dmitry V. Yakimchuk

 

 

  Title:       Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS,
L.P.,

 

as a Majority Lender

 

 

 

 

By:

  /s/ Andrew Caditz

 

 

  Name:

Andrew Caditz

 

 

  Title:  

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Majority Lender

 

 

 

 

By:

  /s/ Angela Reilly

 

 

  Name:

Angela Reilly

 

 

  Title:  

Managing Director

 

--------------------------------------------------------------------------------


 

Annex A to

Amendment No. 2 to the Bridge Loan Agreement

 

--------------------------------------------------------------------------------


 

 

$5,250,000,000 BRIDGE LOAN AGREEMENT

 

Among

 

CAPMARK FINANCIAL GROUP INC.,

 

The Several Lenders
from Time to Time Parties Hereto,

 

CITICORP NORTH AMERICA, INC.
as Administrative Agent,

 

J.P. MORGAN SECURITIES INC.,
as Syndication Agent

 

CREDIT SUISSE,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
- and -
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents

 

Dated as of March 23, 2006

 

 

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES INC.,
CREDIT SUISSE,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS CREDIT PARTNERS, L.P.,
- and -
THE ROYAL BANK OF SCOTLAND PLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

 

 

 

1.2.

Other Definitional Provisions

15

 

 

 

SECTION 2. AMOUNT AND TERMS OF THE FACILITIES

16

 

 

 

2.1.

Commitments

16

 

 

 

2.2.

Procedure for Borrowing

16

 

 

 

2.3.

Termination or Reduction of Commitments

16

 

 

 

2.4.

Prepayments

16

 

 

 

2.5.

Conversion and Continuation Options

17

 

 

 

2.6.

Minimum Amounts of Eurodollar Borrowings; Interest Periods

18

 

 

 

2.7.

Repayment of Loans; Evidence of Debt

18

 

 

 

2.8.

Interest Rates and Payment Dates

18

 

 

 

2.9.

Facility Fee

19

 

 

 

2.10.

Computation of Interest and Fees

20

 

 

 

2.11.

Inability to Determine Interest Rate

20

 

 

 

2.12.

Pro Rata Treatment and Payments

20

 

 

 

2.13.

Illegality

21

 

 

 

2.14.

Increased Costs

21

 

 

 

2.15.

Taxes

22

 

 

 

2.16.

Indemnity

24

 

 

 

2.17.

Notice of Amounts Payable; Relocation of Funding Office; Mandatory Assignment

24

 

--------------------------------------------------------------------------------


 

SECTION 3. REPRESENTATIONS AND WARRANTIES

25

 

 

 

3.1.

Financial Condition

25

 

 

 

3.2.

No Change

25

 

 

 

3.3.

Corporate Existence

25

 

 

 

3.4.

Corporate Power; Authorization; Enforceable Obligations

26

 

 

 

3.5.

No Legal Bar

26

 

 

 

3.6.

No Material Litigation

26

 

 

 

3.7.

Federal Regulations

26

 

 

 

3.8.

Investment Company Act

26

 

 

 

3.9.

ERISA

26

 

 

 

3.10.

No Material Misstatements

26

 

 

 

3.11.

Solvency

27

 

 

 

3.12.

Purpose of Loans

27

 

 

 

SECTION 4. CONDITIONS PRECEDENT

27

 

 

 

4.1.

Conditions to Initial Loans

27

 

 

 

4.2.

Conditions to Maturity Extension

28

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

28

 

 

 

5.1.

Financial Statements

28

 

 

 

5.2.

Certificates; Other Information

29

 

 

 

5.3.

Notices

30

 

 

 

5.4.

Conduct of Business and Maintenance of Existence

30

 

 

 

5.5.

Compliance with Laws, Etc.

30

 

 

 

5.6.

Payment of Taxes, Etc.

30

 

 

 

5.7.

Visitation Rights

30

 

 

 

5.8.

Keeping of Books

30

 

ii

--------------------------------------------------------------------------------


 

5.9.

Maintenance of Properties, Etc.

30

 

 

 

5.10.

Maintenance of Insurance

30

 

 

 

5.11.

Transactions with Affiliates

31

 

 

 

5.12.

Covenant to Guaranty Obligations

31

 

 

 

SECTION 6. NEGATIVE COVENANTS

31

 

 

 

6.1.

Leverage Ratio

31

 

 

 

6.2.

Merger, Consolidation, etc.

31

 

 

 

6.3.

Limitation on Liens

31

 

 

 

6.4.

Indebtedness

32

 

 

 

SECTION 7. EVENTS OF DEFAULT

33

 

 

 

7.1.

Events of Default. If any of the following events shall occur and be continuing:

33

 

 

 

SECTION 8. THE AGENT

35

 

 

 

8.1.

Appointment

35

 

 

 

8.2.

Delegation of Duties

35

 

 

 

8.3.

Exculpatory Provisions

35

 

 

 

8.4.

Reliance by Agent

35

 

 

 

8.5.

Notice of Default

36

 

 

 

8.6.

Non-Reliance on Agent and Other Lenders

36

 

 

 

8.7.

Indemnification

36

 

 

 

8.8.

Agent in Its Individual Capacity

37

 

 

 

8.9.

Successor Agent

37

 

 

 

8.10.

Sub-Agent

37

 

 

 

SECTION 9. MISCELLANEOUS

37

 

 

 

9.1.

Amendments and Waivers

37

 

 

 

9.2.

Notices

37

 

iii

--------------------------------------------------------------------------------


 

9.3.

No Waiver; Cumulative Remedies

40

 

 

 

9.4.

Survival of Representations and Warranties

40

 

 

 

9.5.

Payment of Expenses and Taxes

40

 

 

 

9.6.

Successors and Assigns; Participations and Assignments

40

 

 

 

9.7.

Adjustments

44

 

 

 

9.8.

Counterparts

44

 

 

 

9.9.

Judgment

45

 

 

 

9.10.

Severability

45

 

 

 

9.11.

GOVERNING LAW

45

 

 

 

9.12.

USA PATRIOT Act

46

 

 

 

9.13.

WAIVER OF JURY TRIAL

46

 

SCHEDULES

 

I

Commitments

II

Guarantors

III

Administrative Schedule

IV

Surviving Indebtedness

 

EXHIBITS

 

A

Assignment and Assumption

B-1

Opinion of Lionel Sawyer & Collins, Nevada counsel to the Company

B-2

Opinion of Simpson Thacher & Bartlett LLP, counsel to the Company

C

Form of Note

E

US Tax Compliance Certificate

F

Form of Subsidiary Guaranty

 

iv

--------------------------------------------------------------------------------


 

BRIDGE LOAN AGREEMENT, dated as of March 23, 2006, among:

 

(a)           CAPMARK FINANCIAL GROUP INC., a Nevada corporation (the
“Company”);

 

(b)           the several banks and other financial institutions, including, as
applicable, branches or affiliates thereof, from time to time parties to this
Agreement (the “Lenders”);

 

(c)           J.P. Morgan Securities Inc., as syndication agent (in such
capacity, the “Syndication Agent”);

 

(d)           Credit Suisse, Deutsche Bank Securities Inc., Goldman Sachs Credit
Partners, L.P. and The Royal Bank of Scotland plc, as documentation agents
(each, in such capacity, a “Documentation Agent”); and

 

(e)           CITICORP NORTH AMERICA, INC. (“CNAI”), as administrative agent for
the Lenders hereunder (in such capacity, the “Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1.  Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:

 

“A-Rated Specified Loans and Securities”:  Specified Loans and Securities of the
type referred to in clause (c) of the definition thereof which are not rated at
least “AA-” by S&P, “Aa3” by Moody’s or “AA-” by Fitch.

 

“Acquisition”:  the acquisition by the Investors of approximately 80.0% of the
capital stock of the Company from GMAC Mortgage Group, Inc. pursuant to the
terms of the Purchase Agreement concurrently with the initial extension of
credit hereunder.

 

“Administrative Schedule”:  Schedule III to this Agreement, as amended from time
to time in accordance with the provisions hereof.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Agreement, as amended, supplemented or otherwise modified
from time to time.

 

“Applicable Margin”:  as defined in subsection 2.8(d).

 

“Approved Fund”:  as defined in subsection 9.6(b)(ii).

 

--------------------------------------------------------------------------------


 

“ARB 51”:  Accounting Research Bulletin No. 51, as amended.

 

“Arrangers”:  Citigroup Global Markets Inc., J.P. Morgan Securities Inc., Credit
Suisse, Deutsche Bank Securities Inc., Goldman Sachs Credit Partners, L.P. and
The Royal Bank of Scotland plc, in their capacity as joint lead arrangers and
joint bookrunners under this Agreement.

 

“Assignee”:  as defined in subsection 9.6(b)(i).

 

“Attributed Capitalization”:  as of any date of determination, (a) with respect
to any Specified Subsidiary, the aggregate consolidated value of the assets of
such Specified Subsidiary, and (b) with respect to any Specified Asset Category,
the aggregate consolidated value of the assets in such Specified Asset Category,
in each case with “consolidated value” being determined in a manner consistent
with the consolidated value of assets reflected on the Company’s financial
statements delivered pursuant to subsection 5.1.

 

“Attributed Equity”:  Attributed Capitalization minus Attributed Indebtedness.

 

“Attributed Indebtedness”:  as of any date of determination, with respect to any
Specified Subsidiary or Specified Asset Category, an amount equal to the amount
of the Attributed Capitalization of such Specified Subsidiary or Specified Asset
Category, respectively, in each case multiplied by the Indebtedness Factor with
respect to such Specified Subsidiary or Specified Asset Category.

 

“Banking and Market Destined Assets”:  all assets that either (a) fall within
any Specified Asset Category or (b) are owned by any Specified Subsidiary.

 

“Bankruptcy Remote Special Purpose Entity”:  a Person that satisfies each of the
following criteria:  (i) such Person is an entity that is consolidated for
accounting purposes with the Company and designed to make remote the possibility
that it would enter into bankruptcy or other receivership; (ii) all or
substantially all of such Person’s assets consist of Receivables or securities
backed by Receivables plus any rights or other assets (including cash reserves)
designed to assure the servicing or timely distribution of proceeds to the
holders of its obligations; and (iii) Receivables or securities backed by
Receivables owned by such Person satisfy the legal isolation criteria set forth
in paragraph 9(a) of FAS 140 (in relation to the Company and any Subsidiary that
is not a Bankruptcy Remote Special Purpose Entity).

 

“Base Rate”:  a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the higher of:

 

(a)  the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate; and

 

(b)  1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Loans”:  Loans bearing interest at a rate determined by reference to
the Base Rate.

 

“Benefitted Lender”:  as defined in subsection 9.7.

 

“Board of Directors”:  as to the Company, its Board of Directors or any
committee thereof.

 

2

--------------------------------------------------------------------------------


 

“Borrowing”:  the making of Loans of a single Type made by the Lenders on a
single date and, if applicable, as to which a single Interest Period is in
effect.

 

“Business Day”:  (a) in the case of a Eurodollar Loan, any fundings,
disbursements, payments and settlements in respect of any such Eurodollar Loan,
or any other dealings to be carried out pursuant to any Loan Document in respect
of any such Eurodollar Loan, a London Banking Day which is also a day other than
a Saturday or Sunday and on which banks are open for general banking business in
New York City and (b) in the case of an Base Rate Loan, any fundings,
disbursements, payments and settlements in respect of any such Base Rate Loan,
or any other dealings to be carried out pursuant to any Loan Document in respect
of any such Base Rate Loan, a day other than a Saturday or Sunday and on which
banks are open for general banking business in New York City.

 

“Cash Equivalents”:

 

(1)           securities issued or directly and fully guaranteed or insured by
the United States or any agency or instrumentality thereof and having maturities
of not more than 12 months after the date of acquisition;

 

(2)           time deposits or certificates of deposit of any bank of recognized
standing having capital and surplus in excess of $100 million or whose
commercial paper rating is at least A-1 by S&P or P-1 by Moody’s and having
maturities of not more than 12 months after the date of acquisition;

 

(3)           commercial paper rated at least A-1 by S&P or P-1 by Moody’s and
having maturities of not more than 12 months after the date of acquisition;

 

(4)           direct obligations (or certificates representing an ownership
interest in such obligations) of any state of the United States (including any
agency or instrumentality thereof) the long-term debt of which is rated A-3 or
higher by Moody’s or A- or higher by S&P (or rated the equivalent by at least
one nationally recognized statistical rating organization) and having maturities
of not more than 12 months after the date of acquisition; and

 

(5)           in the case of any foreign Subsidiary of the Company, investments
(A) in direct obligations of the sovereign nation (or any agency or
instrumentality thereof) in which such Subsidiary is organized or is conducting
a substantial amount of business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or agency or instrumentality) or (B) of the
type and maturity described in clause (1) through (4) above of foreign obligors,
which investments or obligors (or their parents) have ratings equivalent to
those described above (which may be equivalent ratings from foreign rating
agencies).

 

“Change of Control”:  (a) prior to the consummation of a Qualifying IPO, the
Equity Investors shall cease to own, collectively, at least 35% of the Voting
Stock of the Company or (b) any Person or two or more Persons acting in concert
other than the Investors shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Company (or other securities convertible into such Voting Stock) representing
more than 50% of the combined voting power of all Voting Stock of the Company or
(c) prior to the consummation of a Qualifying IPO, General Motors Corporation or
any of its Affiliates shall hold Voting Stock of the Company (or other
securities convertible into such Voting Stock)

 

3

--------------------------------------------------------------------------------


 

representing more than the combined voting power of all Voting Stock of the
Company held by the Equity Investors.

 

“Citibank”:  Citibank, N.A.

 

“CLO”:  as defined in subsection 9.6(b)(ii).

 

“Closing Date”:  the date on which each of the conditions precedent set forth in
subsection 4.1 shall have been satisfied.

 

“Closing Date Material Adverse Effect”:  a material adverse effect on the
business, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole, excluding the effects of changes
to the extent caused by or resulting from (a) changes in business or economic
conditions generally or the financial services industries in which General
Motors Acceptance Corporation, GMAC Mortgage Group, Inc., General Motors
Corporation or the Company and its Subsidiaries operate, in each case which do
not have a materially disproportionate effect on the Company and its
Subsidiaries, taken as a whole (relative to other comparable industry
participants), (b) any outbreak of major armed hostilities in which the United
States is engaged or the occurrence of any terrorist attack upon the United
States or any part thereof, (c) changes  in securities markets generally
(including any disruption thereof and any decline in the price of any security
or any market index), (d) changes after the date of this Agreement in GAAP or
(e) the performance of any obligations under the Transaction Documents (as
defined in the Purchase Agreement).

 

“CNAI”: Citicorp North America, Inc.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  as to any Lender at any time, the amount set forth opposite such
Lender’s name on Schedule I hereto under the caption “Commitment”, as such
amount may be reduced at or prior to such time in accordance with the provisions
of this Agreement.

 

“Company”:  as defined in the preamble hereto.

 

“Conduit Lender”:  any special purpose funding vehicle that (i) is organized
under the laws of the United States or any state thereof and (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Designated Borrower”:  each “Designated Borrower” as defined in the Senior
Credit Facility.

 

“Designated Lenders”:  as defined in subsection 9.8(c).

 

“Documentation Agent”:  as defined in the preamble hereto.

 

4

--------------------------------------------------------------------------------


 

“Dollars” and “$”:  the lawful currency of the United States of America.

 

“Environmental Law”:  any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of hazardous materials.

 

“Environmental Permit”:  any permit, approval, identification number, license or
other authorization required under any Environmental Law.

 

“Equity Investors”:  Affiliates of Kohlberg Kravis Roberts & Co. L.P., The
Goldman Sachs Group, Inc., Dune Capital Management, L.P. and Five Mile Capital
Partners LLC.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414(b) or (c) of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (g) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA.

 

“Eurodollar Borrowing”:  a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan”:  Loans bearing interest at a rate determined by reference to
the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, (a) the rate of interest determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period.  In the event that such
rate does not appear on Page 3750 of the Telerate Service (or otherwise on such
service), the “Eurodollar Rate” shall be determined by reference to such other
publicly available service for displaying eurodollar rates as may be agreed upon
by the Agent and the Company or, in the absence of such agreement, the

 

5

--------------------------------------------------------------------------------


 

“Eurodollar Rate” shall instead be the rate per annum equal to the average of
the respective rates notified to the Agent by each of the Reference Lenders as
the rate at which such Reference Lender is offered deposits in Dollars at or
about 10:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where the eurodollar
and foreign currency and exchange operations in respect of its Eurodollar Loans
are then being conducted for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to the
amount of its Eurodollar Loan to be outstanding during such Interest Period.

 

“Eurodollar Reserve Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Rate

 

 

1.00 – Eurodollar Reserve Requirements

 

 

“Eurodollar Reserve Requirements”:  for any day as applied to a Eurodollar Loan,
the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurodollar funding (currently referred to as
“Eurodollar liabilities” in Regulation D of such Board) maintained by a member
bank of such System.

 

“Event of Default”:  any of the events specified in Section 7; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excluded Subsidiary”:  any Subsidiary of the Company that is (a) a “controlled
foreign corporation” of the Company under Section 957 of the Code; (b) organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia; (c) a Bankruptcy Remote Special Purpose Entity;
(d) prohibited by any Requirement of Law or Contractual Obligation from
providing a guaranty of the obligations of the Company hereunder, provided that
any such Contractual Obligation (i) shall have been entered into or incurred
prior to the Closing Date (or, in the case of any Subsidiary formed or acquired
by the Company subsequent to the Closing Date, prior to such formation or
acquisition) and (ii) in any event, shall not have been entered into or incurred
in contemplation of this provision; (e) any Permitted Receivables Subsidiary; or
(f) an Immaterial Subsidiary.

 

“Existing Indebtedness”:  Indebtedness of the Company and its Subsidiaries
existing immediately before the occurrence of the Closing Date.

 

“Extended Maturity Date”:  as defined in subsection 4.2.

 

“Facility”:  in an initial amount of $5,250,000,000 or, at any time, the
aggregate amount of the Lenders’ Commitments or the Loans outstanding at such
time.

 

“FAS 66”:  Statement of Financial Accounting Standards No. 66.

 

“FAS 140”:  Statement of Financial Accounting Standards No. 140.

 

6

--------------------------------------------------------------------------------


 

“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Citibank on such
day on such transactions as determined by the Agent.

 

“Fee Letter”:  that certain Fee Letter dated as of August 2, 2005 among the
Arrangers and GMACCH Investor LLC.

 

“FIN 46(R)”:  FASB Interpretation No. 46 (revised December 2003).

 

“Financial Officer”:  with respect to any Person, the chief financial officer,
the chief accounting officer, a financial vice president or the treasurer or
assistant treasurer of such Person.

 

“Fitch”:  Fitch Investors’ Services Inc. or its successors.

 

“Funding Office”:  for each Type of Loan, the Funding Office set forth in
respect thereof in the Administrative Schedule.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time and as applied by the Company in the
preparation of its public financial statements, except that with respect to any
Indebtedness that is determined in accordance with GAAP contained in the
definition of “Total Consolidated Indebtedness” and “Total Capitalization” and
the covenants contained in subsections 6.1 and 6.4, “GAAP” shall mean generally
accepted accounting principles in the United States of America in effect on the
date hereof and in accordance with the audited financial statements of the
Company for the fiscal year ended December 31, 2004, and without giving effect
to any changes thereto or in the interpretation or application thereof
(including without limitation any changes in, or in the interpretation or
application of, FAS 140 or FIN 46(R)) after such date in the preparation of its
public financial statements.

 

“Government Sponsored Enterprises”:  the collective reference to (i) the Federal
Home Loan Mortgage Corp. (Freddie MAC) and (ii) the Federal National Mortgage
Association (Fannie Mae).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Guarantors”:  the wholly owned, first-tier and second-tier Subsidiaries of the
Company listed on Schedule II and each other Subsidiary of the Company that
executes and delivers a guaranty pursuant to subsection 5.12 or otherwise
executes and delivers a guaranty or guaranty supplement in form and substance
reasonably satisfactory to the Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents.

 

“Guaranty”:  a subsidiary guaranty substantially in the form of Exhibit F
hereto, executed by each of the Guarantors listed on Schedule II, together with
each other guaranty and guaranty

 

7

--------------------------------------------------------------------------------


 

supplement delivered by a Guarantor, in each case as amended, amended and
restated, supplemented or otherwise modified.

 

“Guarantee”:  as to any Person, any financial obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of any other Person or in any manner providing for the payment of any
Indebtedness of any other Person, provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The value of any Guarantee of any Person shall be determined by
reference to the carrying value of such Guarantee, with the “carrying value”
being determined in a manner consistent with the carrying value of Guarantees as
reflected on the Company’s financial statements delivered pursuant to subsection
5.1.

 

“Hedge Agreements”:  interest rate swap, cap or collar agreements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts and other hedging agreements.

 

“Hybrid Capital”:  “hybrid capital” instruments issued to GMAC on the Closing
Date on terms reasonably acceptable to the Arrangers in an aggregate liquidation
amount not to exceed $250,000,000.

 

“Immaterial Subsidiary”:  any direct or indirect Subsidiary of the Company
(a) whose total net assets, together with the total net assets of all of its
Subsidiaries, constitute less than 5% of the total consolidated net assets of
the Company and its Subsidiaries or (b) whose total net income, together with
the total net income of all of its Subsidiaries, constitute less than 5% of the
total consolidated net income of the Company and its Subsidiaries, all as
determined in accordance with GAAP.

 

“Indebtedness”:  as to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (but excluding any such items to the extent accounted for
under ARB 51, FAS 66 or FIN 46(R) in each case in relation to the Company’s
affordable tax credit syndication business):

 

(A)  ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL OBLIGATIONS OF
SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES, LOAN AGREEMENTS, CONVERTIBLE
SECURITIES (TO THE EXTENT THAT THEY HAVE PUT PROVISIONS THAT ARE EXERCISABLE
DURING THE TERM OF THIS AGREEMENT) OR OTHER SIMILAR INSTRUMENTS;

 

(B)  ALL DIRECT OR CONTINGENT OBLIGATIONS OF SUCH PERSON ARISING UNDER LETTERS
OF CREDIT (INCLUDING STANDBY AND COMMERCIAL), BANKERS’ ACCEPTANCES, BANK
GUARANTIES, SURETY BONDS AND SIMILAR INSTRUMENTS;

 

(C)  ALL OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES (OTHER THAN TRADE ACCOUNTS PAYABLE IN THE ORDINARY COURSE
OF BUSINESS);

 

(D)  INDEBTEDNESS (EXCLUDING PREPAID INTEREST THEREON) SECURED BY A LIEN ON
PROPERTY OWNED OR BEING PURCHASED BY SUCH PERSON (INCLUDING INDEBTEDNESS ARISING
UNDER CONDITIONAL SALES OR OTHER TITLE RETENTION AGREEMENTS), WHETHER OR NOT
SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH PERSON OR IS LIMITED IN
RECOURSE;

 

(E)  CAPITALIZED LEASES;

 

8

--------------------------------------------------------------------------------


 

(F)  ALL SYNTHETIC DEBT (OTHER THAN RECOURSE FACTORING OF RECEIVABLES);

 

(G)  ALL GUARANTEES OF SUCH PERSON IN RESPECT OF ANY OF THE FOREGOING; AND

 

(H)  ALL OBLIGATIONS OF SUCH PERSON UNDER HEDGE AGREEMENTS.

 

Notwithstanding anything to the contrary herein, any obligation that is
non-recourse to any such Person other than to specified assets of such Person
shall not be deemed Indebtedness of such Person under this definition.

 

Notwithstanding anything to the contrary contained in the foregoing, in no event
shall “Indebtedness” for any purposes of this Agreement include any “Mezzanine
Equity” or more than 25% of any obligations in respect of Hybrid Capital as to
which equity credit is given by Moody’s or S&P, in each case, unless and until
such time as such equity or instruments become repayable or redeemable on a
mandatory basis in accordance with the terms thereof.

 

“Indebtedness Factor”:  for each of the Specified Subsidiaries and Specified
Asset Categories listed below, the amounts set forth opposite thereto:

 

GMAC Commercial Mortgage Bank

 

0.94

Escrow Bank USA

 

0.94

GMAC Commercial Mortgage Bank Europe plc

 

0.90

Specified Mortgage Loan Interests

 

0.92

Specified Loans and Securities (other than A-Rated Specified Loans and
Securities)

 

0.97

A-Rated Specified Loans and Securities

 

0.90

Cash and Cash Equivalents

 

0.97

 

“Index Debt”:  the Company’s long-term senior unsecured Indebtedness.

 

“Initial Maturity Date”:  March 23, 2008.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the date such Loan is paid in full, (b) as to any Eurodollar Loan, the last day
of the Interest Period applicable thereto and (c) as to any Eurodollar Loan,
having an Interest Period longer than three months or 90 days, as the case may
be, each day which is three months or 90 days, as the case may be, after the
first day of the Interest Period applicable thereto; provided that in addition
to the foregoing, each of (x) the date upon which the Loans have been paid in
full shall constitute an “Interest Payment Date” and (y) the Maturity Date shall
be deemed to be an “Interest Payment Date” with respect to any interest which is
then accrued hereunder.

 

“Interest Period”:  with respect to any Eurodollar Loan:

 

9

--------------------------------------------------------------------------------


 

(A)  INITIALLY, THE PERIOD COMMENCING ON THE BORROWING OR CONVERSION DATE, AS
THE CASE MAY BE, WITH RESPECT TO SUCH EURODOLLAR LOAN AND ENDING ONE, TWO, THREE
OR SIX MONTHS THEREAFTER OR, TO THE EXTENT AVAILABLE TO ALL APPLICABLE LENDERS,
ONE-WEEK, NINE OR TWELVE MONTHS THEREAFTER, AS SELECTED BY THE COMPANY IN ITS
NOTICE OF BORROWING OR NOTICE OF CONVERSION, AS THE CASE MAY BE, GIVEN WITH
RESPECT THERETO; AND

 

(B)  THEREAFTER, EACH PERIOD COMMENCING ON THE LAST DAY OF THE NEXT PRECEDING
INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR LOAN AND ENDING ONE, TWO, THREE OR
SIX MONTHS THEREAFTER OR, TO THE EXTENT AVAILABLE TO ALL APPLICABLE LENDERS,
NINE OR TWELVE MONTHS THEREAFTER, AS SELECTED BY THE COMPANY BY IRREVOCABLE
NOTICE TO THE AGENT NOT LESS THAN THREE BUSINESS DAYS PRIOR TO THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(a)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of an Interest Period pertaining to a Eurodollar Loan, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day; and

 

(b)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

Notwithstanding anything to the contrary contained in this Agreement, no
Interest Period for Loans shall be selected by the Company which ends on a date
after the Maturity Date.

 

“Investors”:  the Equity Investors and the management, officers and employees of
the Company or any Subsidiary as of the Closing Date who are or become investors
in the Company.

 

“Lenders”:  as defined in the preamble hereto.

 

“Lien”:  any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar encumbrance.

 

“Loan”:  as defined in subsection 2.1.

 

“Loan Documents”:  this Agreement, each Note and the Guaranty.

 

“Loan Parties”:  the Company and the Guarantors.

 

“London Banking Day”:  any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

 

“Majority Lenders”:  at any time, Lenders holding or owed at least a majority in
interest of the sum of the aggregate principal amount of all Commitments or
Loans outstanding.

 

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or the rights or remedies of the
Agent and the Lenders hereunder.

 

10

--------------------------------------------------------------------------------


 

“Maturity Date”:  as applicable, (a) if the maturity of the Facility has not
been extended in accordance with subsection 4.1, the Initial Maturity Date or
(b) if the maturity of the Facility has been extended in accordance with subject
to subsection 4.2, the Extended Maturity Date.

 

“Mezzanine Equity”:  “mezzanine” or “temporary” equity issued to members of
management of the Company which the Company can become obligated to redeem only
upon the death or disability of the holder thereof.

 

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan”:  a multiemployer plan, as defined in Section 4001(a)(3) of
ERISA, to which the Company or any ERISA Affiliate is making or accruing an
obligation to make contributions, or in respect of which the Company or any
ERISA Affiliate has liability under Section 4212 of ERISA.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate has liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

1.             “Net Cash Proceeds”:  in respect of the issuance or incurrence of
Debt by any Person, the excess of (a) the sum of the cash and cash equivalents
received in connection with such incurrence or issuance over (b) the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by such
Person in connection with such incurrence or issuance to the extent such amounts
were not deducted in determining the amount referred to in clause (a).

 

2.             “Non-Consenting Lender”:  in the event that the Majority Lenders
have agreed to any consent, waiver or amendment pursuant to subsection 9.1 that
requires the consent of the Majority Lenders, any Lender who is entitled to
agree to such consent, waiver or amendment but who does not so agree.

 

“Non-Excluded Taxes”:  as defined in subsection 2.15(a).

 

“Non-Executing Banks”:  as defined in subsection 9.8(b).

 

“Non-US Lender”:  as defined in subsection 2.15(b).

 

“Note”:  as defined in subsection 9.6(d).

 

“Participant”:  as defined in subsection 9.6(c).

 

“Patriot Act”:  as defined in subsection 9.14.

 

“Payment Office”:  for each Type of Loan, the Payment Office set forth in
respect thereof in the Administrative Schedule.

 

3.             “PBGC”:  the Pension Benefit Guaranty Corporation (or any
successor).

 

11

--------------------------------------------------------------------------------


 

“Permanent Securities”:  any public issuance or private placement of unsecured
debt securities by the Company or its Subsidiaries (other than (x) any
Designated Borrower organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia, solely
to the extent that the repatriation of the proceeds therefrom would give rise to
adverse tax consequences, (y) any Subsidiary organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia that is not a Designated Borrower, and (z) any Specified
Subsidiary) having a maturity of two years or more, in each case to the extent
that the aggregate amount for all such issuances or placements exceeds
$100,000,000.

 

“Permitted Receivables Financing”:  the limited recourse sale or financing of
any real estate receivables and mortgage notes and related security by the
Company or any of its Subsidiaries in connection with the sale, securitization
or syndication thereof (including for purposes of this definition planned sales,
securitizations or syndications scheduled (in the ordinary course of business
consistent with past practice) for execution within 60 days), which sale,
securitization or syndication is (a) (i) with recourse only to the extent usual
and customary in asset securitization transactions for companies with credit
characteristics similar to those of the Company or such Subsidiary and
(ii) consistent with past practice or prudent business practice or (b) is
otherwise upon terms and conditions reasonably satisfactory to the Agent.

 

“Permitted Receivables Subsidiary”:  any single purpose Subsidiary engaged
principally in a Permitted Receivables Financing.

 

“Person”:  an individual, partnership, corporation, company, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.

 

4.             “Plan”:  a Multiple Employer Plan or a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
any Loan Party or any ERISA Affiliate and no Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“Purchase Agreement”:  that certain Stock Purchase Agreement dated as of
August 2, 2005, as amended, among General Motors Acceptance Corporation, GMAC
Mortgage Group, Inc., GMAC Commercial Holding Corp. and GMACCH Investor LLC, as
amended, supplemented or otherwise modified from time to time.

 

“Qualifying IPO”:  the issuance by the Company or a direct or indirect corporate
parent thereof of its common equity interests in an underwritten primary and/or
secondary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act of 1933.

 

“Receivable”:  any right of payment from or on behalf of any obligor (including
mortgagor), whether constituting an account, chattel paper, instrument, general
intangible or otherwise, acquired or arising from the financing or leasing by
the Company or any of its Subsidiaries of property or services, and monies due
thereunder, security interests in the property and services financed or leased
thereby and any and all other related rights.

 

12

--------------------------------------------------------------------------------


 

“Reference Lenders”:  Citibank, JPMorgan Chase Bank, N.A. and Deutsche Bank AG
New York Branch.

 

“Register”:  as defined in subsection 9.6(b)(iv).

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“S&P”:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Senior Credit Facility”:  the $5,500,000,000 Credit Agreement dated as of
March 23, 2006 among the Company, the subsidiaries of the Company party thereto,
Citibank, as Agent, and the Lenders referred to therein, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

 

5.             “Solvent” and “Solvency”:  with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  Unless otherwise provided under applicable law, the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

6.             “Specified Asset Categories”:  the collective reference to
(i) Specified Mortgage Loan Interests and, (ii) Specified Loans and Securities
and (iii) cash and Cash Equivalents.

 

7.             “Specified Loans and Securities”:  all fixed and floating rate
mortgage loan interests and highly-rated securities which are not owned by any
Specified Subsidiary and (a) are direct obligations of any Government Sponsored
Enterprise or the United States government or any agency thereof and backed by
the full faith and credit of the United States or (b) are obligations that any
Government Sponsored Enterprise or the United States government or any agency
thereof backed by the full faith and credit of the United States has guaranteed
or committed to purchase or (c) are rated, on a long-term basis, at least “A-”
by S&P, “A3” by Moody’s or “A-” by Fitch.

 

8.             “Specified Mortgage Loan Interests”:  all fixed and floating rate
mortgage loan interests that are not owned by any Specified Subsidiary and
either (a) have a debt service coverage ratio (as determined in
complianceaccordance with the Company’s underwritingcredit rating standards as
in effect onof the date hereofCompany) of at least 1.20: to 1.00 and a loan to
value ratio (as determined in complianceaccordance with the Company’s
underwriting standards as in effect onof the date hereofCompany) of nonot
greater than 80% according to the loan underwriting files used by the Company to
manage such assets, and/or (b) are loan interests that have been targeted for,
or are the subject of, a sale,

 

13

--------------------------------------------------------------------------------


 

securitization or syndication transaction which has previously closed or which
is scheduled (in the ordinary course of business consistent with past practice)
for execution within 60180 days.

 

9.             “Specified Subsidiaries”:  the collective reference to (i) GMAC
Commercial Mortgage Bank, an institution chartered under the laws of the State
of Utah, (ii) Escrow Bank USA, an institution chartered under the laws of the
State of Utah, (iii) GMAC Commercial Mortgage Bank Europe plc, an Irish licensed
bank and (iv) any Subsidiary of any of the foregoing.

 

“Sub-Agent”:  any Affiliate of the Agent as may be designated in writing to the
Company.

 

“Subsidiary”:  as to any Person, any corporation, limited liability company,
partnership or other similar entity, of which at least a majority of the
outstanding stock having by the terms thereof ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
or not at the time stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency)
is at the time owned by such Person, or by one or more Subsidiaries, or by such
Person and one or more Subsidiaries.  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Surviving Indebtedness”:  Indebtedness of the Company and each of its
Subsidiaries outstanding immediately before and after the Closing Date and set
forth on Schedule IV hereto.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Synthetic Debt”:  with respect to any Person, without duplication of any clause
within the definition of “Indebtedness,” all (a) obligations of such Person
under any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(b) obligations (other than syndication proceeds in the ordinary course) of such
Person in respect of transactions entered into by such Person (other than
deposit liabilities), the proceeds from which would be reflected on the
financial statements of such Person in accordance with GAAP as cash flows from
financings at the time such transaction was entered into (other than as a result
of equity contributions or the issuance of equity interests) and (c) obligations
of such Person in respect of other transactions entered into by such Person that
are not otherwise addressed in the definition of “Indebtedness” or in clause
(a) or (b) above that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing).

 

“Taxes”: as defined in subsection 2.15(a).

 

“Total Capitalization”:  as of any date of determination, (a) the sum of
(i) Total Consolidated Indebtedness and (ii) consolidated shareholders’ equity
of the Company and its Subsidiaries as determined in accordance with GAAP
applied on a consistent basis (it being understood and agreed that, without
limiting the generality of the foregoing, “consolidated shareholders’ equity” as
used in this definition shall include Mezzanine Equity and 75% of the amount of
any Hybrid Capital as to which equity credit is given by Moody’s or S&P
(including, for the avoidance of doubt, any back-to-back instruments in respect
thereof), in each case unless and until such time as such equity or instruments
become repayable or redeemable on a mandatory basis in accordance with the terms
thereof), less (b) the aggregate amount of

 

14

--------------------------------------------------------------------------------


 

Attributed Equity of all Banking and Market Destined Assets (excluding, solely
for purposes of calculating the ratio at any time of Total Consolidated
Indebtedness to Total Capitalization and determining compliance with Sections
6.1 and 6.4(g), the Attributed Equity of Banking and Market Destined Assets
comprising cash and Cash Equivalents, to the extent that such assets are
classified as Banking and Market Destined Assets pursuant to clause (a) of the
definition thereof).

 

“Total Consolidated Indebtedness”:  as of any date of determination, (a) the sum
of (i) all indebtedness for borrowed money of the Company and its Subsidiaries
on a consolidated basis as reflected on the consolidated balance sheet of the
Company as determined in accordance with GAAP applied on a consistent basis (but
in any event excluding Mezzanine Equity and 75% of the amount of any obligations
in respect of any Hybrid Capital as to which equity credit is given by Moody’s
or S&P (including, for the avoidance of doubt, any back-to-back obligations in
respect thereof), in each case unless and until such time as such equity or
instruments become repayable or redeemable on a mandatory basis in accordance
with the terms thereof) and (ii) Indebtedness of the type described in clause
(f)  of the definition thereof (but in any event excluding Mezzanine Equity and
75% of the amount of any obligations in respect of any Hybrid Capital as to
which equity credit is given by S&P or Moody’s (including, for the avoidance of
doubt, any back-to-back obligations in respect thereof), in each case unless and
until such time as such equity or instruments become repayable or redeemable on
a mandatory basis in accordance with the terms thereof) and (g) of the
definition thereof, and provided that in the case of such clause (g), such
Guarantees shall be included for purposes of this definition only to the extent
they are guarantees of, and only in the amount of, any Indebtedness referred to
in clauses (i) and (ii) of this clause (a)) of the Company and its Subsidiaries
on a consolidated basis, as determined in accordance with GAAP applied on a
consistent basis, less (b) the aggregate amount of Attributed Indebtedness with
respect to all Banking and Market Destined Assets (excluding, solely for
purposes of calculating the ratio at any time of Total Consolidated Indebtedness
to Total Capitalization and determining compliance with Sections 6.1 and 6.4(g),
the Attributed Indebtedness with respect to Banking and Market Destined Assets
comprising cash and Cash Equivalents, to the extent that such assets are
classified as Banking and Market Destined Assets pursuant to clause (a) of the
definition thereof).

 

“Transferee”:  as defined in subsection 9.6(g).

 

“Treaty on European Union”:  the Treaty of Rome of March 25, 1957, as amended by
the Single European Act of 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992 and came into effect on November 1, 1993), as
amended from time to time.

 

“Type”:  as to any Loan, its nature as an Base Rate Loan or Eurodollar Loan.

 

“US Tax Compliance Certificate”:  as defined in subsection 2.15(b).

 

“Voting Stock”:  capital stock issued by a corporation, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.

 

1.2.  Other Definitional Provisions.  (a)Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

 

15

--------------------------------------------------------------------------------


 


(A)  AS USED HEREIN, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT HERETO, ACCOUNTING TERMS RELATING TO THE COMPANY AND ITS SUBSIDIARIES
NOT DEFINED IN SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SUBSECTION
1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER GAAP.


 


(B)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION, SCHEDULE
AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(C)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.  AMOUNT AND TERMS OF THE FACILITIES

 

2.1.  Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (a “Loan”) to the Company on the Closing
Date in an aggregate amount not to exceed the amount of the Commitment of such
Lender.  Each Borrowing shall consist of Loans made simultaneously by the
Lenders ratably according to their Commitments.  Amounts borrowed under this
subsection 2.1 and repaid or prepaid may not be reborrowed.  The Loans shall be
made in Dollars and may from time to time be (i) Eurodollar Loans or (ii) Base
Rate Loans, in each case as determined by the Company and notified to the Agent
in accordance with subsection 2.5.

 

2.2.  Procedure for Borrowing.  Each Borrowing shall be made upon irrevocable
notice to the Agent given not later than (x) 12:00 Noon (New York City time) on
the third Business Day prior to the Closing Date in the case of a Borrowing
consisting of Eurodollar Loans and (y) 10:00 A.M. (New York City time) on the
Closing Date in the case of a Borrowing consisting of Base Rate Loans,
specifying, in each case, (A) the amount to be borrowed, (B) the requested
borrowing date, (C) the Type of Loans and (D) if the borrowing is to be entirely
or partly of Eurodollar Loans, the initial Interest Period therefor.  Upon
receipt of such notice from the Company, the Agent shall promptly notify each
Lender.  Each Lender will make the amount of its pro rata share of the Borrowing
available to the Agent for the account of the Company at the Funding Office, and
at or prior to 1:00 P.M. on the Closing Date in funds immediately available to
the Agent.  The Borrowing will then immediately be made available to the Company
by the Agent crediting the account of the Company on the books of such Funding
Office with the aggregate of the amounts made available to the Agent by the
Lenders and in like funds as received by the Agent.

 


2.3.  TERMINATION OR REDUCTION OF COMMITMENTS.  THE AGGREGATE COMMITMENTS SHALL
BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE DATE OF THE BORROWING.


 

2.4.  Prepayments.  (b)Optional.  The Company may, at any time and from time to
time, prepay the Loans, in whole or in part, without premium or penalty (but
subject to the provisions of subsection 2.16), (i) in the case of Base Rate
Loans, upon irrevocable notice to the Agent not later than 11:00 A.M. on the
date of such prepayment and (ii) in the case of Eurodollar Loans, upon at least
two Business Days’ irrevocable notice to the Agent, in each case specifying the
date and amount of prepayment and the Type or Types of the Loans being prepaid,
and, if of a combination of Types, the amount allocable to each.  Upon receipt
of any such notice the Agent shall promptly notify each Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to subsection 2.16 and accrued interest to such date on the amount
prepaid.  Amounts prepaid on account of the Loans may not be reborrowed. 

 

16

--------------------------------------------------------------------------------


 

Partial prepayments shall be in an aggregate principal amount equal to
$5,000,000 or a multiple of $1,000,000 in excess thereof.

 


(A)  MANDATORY.


 

(I)  THE COMPANY SHALL, ON THE INITIAL MATURITY DATE, PREPAY AN AGGREGATE AMOUNT
OF THE LOANS EQUAL TO THE EXCESS, IF ANY, OF (A) THE AGGREGATE PRINCIPAL AMOUNT
OF THE LOANS THEN OUTSTANDING OVER (B) $2,625,000,000, SUCH AMOUNT TO BE APPLIED
RATABLY TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS THEN OWING TO THE
LENDERS.

 

(II)  THE COMPANY SHALL, WITHIN FIVE BUSINESS DAYS FOLLOWING THE RECEIPT BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY NET CASH PROCEEDS FROM THE ISSUANCE OR
INCURRENCE OF ANY PERMANENT SECURITIES, PREPAY THE LOANS IN AN AMOUNT EQUAL TO
SUCH NET CASH PROCEEDS, SUCH AMOUNT TO BE APPLIED RATABLY TO THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS THEN OWING TO THE LENDERS; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, IF THE COMPANY SHALL HAVE PREPAID THE LOANS BY AT
LEAST $1,500,000,000 IN THE AGGREGATE PRIOR TO THE FIRST ISSUANCE OF PERMANENT
SECURITIES AFTER THE CLOSING DATE, THEN THE COMPANY SHALL, WITHIN FIVE BUSINESS
DAYS FOLLOWING THE RECEIPT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF THE NET
CASH PROCEEDS FROM THE ISSUANCE OR INCURRENCE OF ANY PERMANENT SECURITIES (SUCH
NET CASH PROCEEDS, ““SECURITIES PROCEEDS”“), PREPAY THE LOANS AS FOLLOWS (ALL
SUCH PREPAYMENTS TO BE APPLIED RATABLY TO THE OUTSTANDING PRINCIPAL AMOUNT OF
THE LOANS THEN OWING TO THE LENDERS):

 

(A)          100% OF SECURITIES PROCEEDS SHALL BE APPLIED TO PREPAY THE LOANS,
UP TO AN AGGREGATE AMOUNT OF $1,500,000,000 OF PREPAYMENTS FROM ALL SECURITIES
PROCEEDS PURSUANT TO THIS CLAUSE (A);

 

(B)           50% OF SECURITIES PROCEEDS (IF ANY) IN EXCESS OF AN AGGREGATE OF
$1,500,000,000 (FOR ALL PERMANENT SECURITIES) SHALL BE APPLIED TO PREPAY THE
LOANS, UP TO AN AGGREGATE AMOUNT OF $750,000,000 OF PREPAYMENTS FROM ALL
SECURITIES PROCEEDS PURSUANT TO THIS CLAUSE (B); AND

 

(C)           100% OF SECURITIES PROCEEDS (IF ANY) IN EXCESS OF AN AGGREGATE OF
$3,000,000,000 (FOR ALL PERMANENT SECURITIES) SHALL BE APPLIED TO PREPAY THE
LOANS.

 

2.5.  Conversion and Continuation Options.  (c)The Company may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the Agent at
least one Business Day’s prior irrevocable notice of such election; provided
that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto.  The Company may elect from time to
time to convert Base Rate Loans to Eurodollar Loans by giving the Agent at least
three Business Days’ prior irrevocable notice of such election.  Any such notice
of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice
the Agent shall promptly notify each Lender thereof.  All or any part of
outstanding Eurodollar Loans and Base Rate Loans may be converted as provided
herein; provided that (i) no Loan may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Agent has or the
Majority Lenders have determined that such conversion is not appropriate and
(ii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Maturity Date.

 


(A)  ANY EURODOLLAR LOANS MAY BE CONTINUED AS EURODOLLAR LOANS UPON THE
EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE
COMPANY GIVING NOTICE TO THE AGENT, IN ACCORDANCE WITH THE APPLICABLE PROVISIONS
OF THE TERM “INTEREST PERIOD” SET FORTH IN SUBSECTION 1.1, OF THE LENGTH OF THE
NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS; PROVIDED THAT (I) NO
EURODOLLAR

 

17

--------------------------------------------------------------------------------



 


LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE AGENT HAS OR THE MAJORITY LENDERS HAVE DETERMINED THAT SUCH
CONTINUATION IS NOT APPROPRIATE AND (II) NO EURODOLLAR LOAN OR MAY BE CONTINUED
AS SUCH AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE MATURITY DATE AND
PROVIDED, FURTHER, THAT IF (A) THE COMPANY SHALL FAIL TO GIVE ANY REQUIRED
NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH, SUCH EURODOLLAR LOANS SHALL BE
CONTINUED ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD AS EURODOLLAR
LOANS WITH AN INTEREST PERIOD OF ONE MONTH AND (B) IF SUCH CONTINUATION IS NOT
PERMITTED PURSUANT TO THE PRECEDING PROVISO ANY SUCH EURODOLLAR LOANS SHALL BE
AUTOMATICALLY CONVERTED TO BASE RATE LOANS.


 

2.6.  Minimum Amounts of Eurodollar Borrowings; Interest Periods.  All
conversions and continuations of Loans hereunder and all selections of Interest
Periods for Loans hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, there shall not be more
than an aggregate of 10 Eurodollar Borrowings outstanding at any one time in
respect of the Facility.

 

2.7.  Repayment of Loans; Evidence of Debt.  (d)The Company shall repay the
aggregate outstanding principal amount of the Loans made to the Company to the
Agent for the ratable account of the Lenders on the Maturity Date (or such
earlier date as the Loans become due and payable pursuant to Section 7).

 


(A)  THE COMPANY HEREBY FURTHER AGREES TO PAY INTEREST IN IMMEDIATELY AVAILABLE
FUNDS AT THE OFFICE OF THE AGENT ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN
MADE TO THE COMPANY FROM TIME TO TIME FROM THE DATE HEREOF UNTIL PAYMENT IN FULL
THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET FORTH IN SUBSECTION 2.8.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE COMPANY TO THE APPROPRIATE
FUNDING OFFICE OF SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH FUNDING
OFFICE OF SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH FUNDING OFFICE OF SUCH LENDER FROM TIME TO
TIME UNDER THIS AGREEMENT.


 


(C)  THE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO SUBSECTION 9.6(B), AND A
SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND SUBACCOUNTS (TAKEN TOGETHER)
SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF EACH
LOAN MADE AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
COMPANY TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE
AGENT HEREUNDER FROM THE COMPANY AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPHS (C) AND (D) OF THIS SUBSECTION 2.7 SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE COMPANY THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE
OF ANY LENDER OR THE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH REGISTER OR SUCH
SUBACCOUNT, AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT
THE OBLIGATION OF THE COMPANY TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE
TO THE COMPANY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 

2.8.  Interest Rates and Payment Dates.  (e)Each Base Rate Loan shall bear
interest at a rate per annum equal at all times to the Base Rate.

 

18

--------------------------------------------------------------------------------


 


(A)  SUBJECT TO SUBSECTION 2.14(C), THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE
FOR THE INTEREST PERIOD IN EFFECT FOR SUCH EURODOLLAR BORROWING PLUS THE
APPLICABLE MARGIN.


 


(B)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE;
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (E) OF THIS SUBSECTION 2.8
SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


(C)  THE “APPLICABLE MARGIN” WITH RESPECT TO EACH EURODOLLAR LOAN SHALL BE THE
APPLICABLE PERCENTAGE AMOUNT SET FORTH IN THE TABLE BELOW BASED UPON THE
APPLICABLE RATING OF THE INDEX DEBT ON SUCH DATE:

 

 

 

Level 1 
Index Debt 
rated:

 

Level 2 
Index Debt 
rated:

 

Level 3 
Index Debt 
rated:

 

Level 4 
Index Debt 
rated:

S&P

 

BBB+ or better

 

BBB

 

BBB-

 

Lower than Level 3

Fitch

 

BBB+ or better

 

BBB

 

BBB-

 

Lower than Level 3

Moody’s

 

Baa1 or better

 

Baa2

 

Baa3

 

Lower than Level 3

Applicable Margin

 

0.500%

 

0.575%

 

0.650%

 

0.825%

 

In the event that, and from and after the time and for so long as (but only for
so long as), the ratings established by S&P, Fitch and Moody’s are split, the
applicable Level shall be determined exclusively by reference to the highest of
the available ratings except that, in the event that the lowest of such ratings
is more than one level below the highest of such ratings, then pricing will be
determined based on the lower of the two highest ratings.  If S& P, Fitch or
Moody’s shall cease to issue ratings of debt securities generally, then the
Agent and the Company shall negotiate in good faith to agree upon a substitute
rating agency (and to correlate the system of ratings of such substitute rating
agency with that of the rating agency for which it is substituting) and
(i) until such substitute rating agency is agreed upon, the foregoing test may
be satisfied on the basis of the rating assigned by the other such rating
agencies and (ii) after such substitute rating agency is agreed upon, the
foregoing test may be satisfied on the basis of the rating assigned by the other
rating agencies and such substitute rating agency.

 


(D)  IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN, (II) ANY
INTEREST PAYABLE THEREON OR (III) ANY FACILITY FEE OR OTHER AMOUNT PAYABLE
HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SUBSECTION 2.8 PLUS 2.00% FROM THE DATE OF
SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE
JUDGMENT).  FOR PURPOSES OF THIS AGREEMENT, PRINCIPAL SHALL BE “OVERDUE” ONLY IF
NOT PAID IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 2.8.


 

2.9.  Facility Fee.  The Company shall pay to the Agent, for the account of each
Lender, a facility fee at the rate per annum equal to (a) for each day that the
applicable Level of the Company is Level 1, 0.100%, (b) for each day that the
applicable Level of the Company is Level 2, 0.125%, (c) for

 

19

--------------------------------------------------------------------------------


 

each day that the applicable Level of the Company is Level 3, 0.150% and (d) for
each day that the applicable Level of the Company is Level 4, 0.175%, in each
case of the the aggregate Commitments of (or if the Commitments have been
terminated, the aggregate outstanding principal of the Loans made by) such
Lender, in each case in effect or outstanding, as applicable, on such day.  On
the first Business Day following the last day of each fiscal quarter of the
Company and on the Maturity Date (or, if earlier, on the date upon which both
the Commitments are terminated and the Loans are paid in full), the Company
shall pay to the Agent, for the ratable benefit of each Lender, the portion of
such facility fee which accrued during the fiscal quarter most recently ended
(or, in the case of the payment due on the Maturity Date, the portion thereof
ending on such date).

 

2.10.  Computation of Interest and Fees.  (f)Interest on all Loans shall be
computed on the basis of the actual number of days elapsed over a year of 360
days or, in the case of Base Rate Loans, a year of 365 or 366 days as
appropriate (in each case including the first day but excluding the last day). 
Each determination of an interest rate by the Agent pursuant to any provision of
this Agreement shall be conclusive and binding on the Company and the Lenders in
the absence of manifest error.  All fees shall be computed on the basis of a
year composed of twelve 30-day months.  The Agent shall, at any time and from
time to time upon request of the Company, deliver to the Company a statement
showing the quotations used by the Agent in determining any interest rate
applicable to the Loans pursuant to this Agreement.

 


(A)  IF ANY REFERENCE LENDER SHALL FOR ANY REASON NO LONGER HAVE A COMMITMENT OR
A LOAN OUTSTANDING, SUCH REFERENCE LENDER SHALL THEREUPON CEASE TO BE A
REFERENCE LENDER, AND IF, AS A RESULT THEREOF, THERE SHALL ONLY BE ONE REFERENCE
LENDER REMAINING, THE COMPANY AND THE AGENT (AFTER CONSULTATION WITH THE
LENDERS) SHALL, BY NOTICE TO THE LENDERS, DESIGNATE ANOTHER LENDER AS A
REFERENCE LENDER SO THAT THERE SHALL AT ALL TIMES BE AT LEAST TWO REFERENCE
LENDERS.


 


(B)  EACH REFERENCE LENDER SHALL USE ITS BEST EFFORTS TO FURNISH QUOTATIONS OF
RATES TO THE AGENT AS CONTEMPLATED HEREBY.  IF ANY OF THE REFERENCE LENDERS
SHALL BE UNABLE OR SHALL OTHERWISE FAIL TO SUPPLY SUCH RATES TO THE AGENT UPON
ITS REQUEST, THE RATE OF INTEREST SHALL, SUBJECT TO THE PROVISIONS OF SUBSECTION
2.11, BE DETERMINED ON THE BASIS OF THE QUOTATIONS OF THE REMAINING REFERENCE
LENDERS.


 

2.11.  Inability to Determine Interest Rate.  If the Eurodollar Rate cannot be
determined by the Agent in the manner specified in the definition of the term
“Eurodollar Rate” contained in subsection 1.1 of this Agreement, the Agent shall
give telecopy or telephonic notice thereof to the Company and the Lenders as
soon as practicable thereafter.  Until such time as the Eurodollar Rate can be
determined by the Agent in the manner specified in the definition of such term
contained in said subsection 1.1, no further Eurodollar Loans shall be continued
as such at the end of the then current Interest Period or (other than any
Eurodollar Loans previously requested and with respect to which the Eurodollar
Rate previously was determined) shall be made, nor shall the Company have the
right to convert Base Rate Loans to Eurodollar Loans.

 

2.12.  Pro Rata Treatment and Payments.  (g)Each Borrowing from the Lenders
hereunder and (except as provided in subsection 2.17(c)) any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Commitments of the Lenders under the Facility.  Each payment (including each
prepayment) by the Company on account of principal of and interest on the Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Loans made to the Company then held by the Lenders.

 


(A)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE COMPANY HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SET-OFF OR COUNTERCLAIM.  ALL PAYMENTS (INCLUDING PREPAYMENTS) IN
RESPECT OF LOANS SHALL BE MADE IN IMMEDIATELY

 

20

--------------------------------------------------------------------------------


 


AVAILABLE FUNDS AT THE PAYMENT OFFICE, AND AT OR PRIOR TO 12:00 NOON (NEW YORK
CITY TIME), ON THE DUE DATE THEREOF.  THE AGENT SHALL DISTRIBUTE SUCH PAYMENTS
TO THE LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT
HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE
ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF
ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT
INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY.


 

2.13.  Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, such Lender shall give
notice thereof to the Agent and the Company describing the relevant provisions
of such Requirement of Law (and, if the Company shall so request, provide the
Company with a memorandum or opinion of counsel of recognized standing (as
selected by such Lender) as to such illegality), following which (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Base Rate Loans (A) on the
respective last days of the then current Interest Periods with respect to such
Loans or (B) within such earlier period as required by law.  If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Company shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 2.16.

 

2.14.  Increased Costs.  Except with respect to Taxes, which are governed
exclusively by subsection 2.15 of this Agreement, (h)If there shall be (i) any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining any Loans or (ii) any reduction in any amount receivable in respect
thereof, and, in each case, such increased cost or reduced amount receivable is
due to either:

 

(x)  the introduction of or any change in or in the interpretation of any law or
regulation after the date hereof; or

 

(y)  the compliance with any guideline or request made after the date hereof
from any central bank or other Governmental Authority (whether or not having the
force of law),

 

then (subject to the provisions of subsection 2.16) the Company shall from time
to time, upon written demand by such Lender pay such Lender additional amounts
sufficient to compensate such Lender for such increased cost or reduced amount
receivable.

 


(A)  IF ANY LENDER SHALL HAVE REASONABLY DETERMINED THAT (I) THE APPLICABILITY
OF ANY LAW, RULE, REGULATION OR GUIDELINE ADOPTED AFTER THE DATE HEREOF PURSUANT
TO OR ARISING OUT OF THE JULY 1988 PAPER OF THE BASLE COMMITTEE ON BANKING
REGULATIONS AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF
CAPITAL MEASUREMENT AND CAPITAL STANDARDS,” OR (II) THE ADOPTION AFTER THE DATE
HEREOF OF ANY OTHER LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL
ADEQUACY AFFECTING SUCH LENDER, OR (III) ANY CHANGE ARISING AFTER THE DATE
HEREOF IN THE FOREGOING OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY OF THE
FOREGOING BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY
CHARGED WITH THE

 

21

--------------------------------------------------------------------------------


 


INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV) COMPLIANCE BY SUCH LENDER (OR
ANY FUNDING OFFICE OF SUCH LENDER), OR ANY HOLDING COMPANY FOR SUCH LENDER WHICH
IS SUBJECT TO ANY OF THE CAPITAL REQUIREMENTS DESCRIBED ABOVE, WITH ANY REQUEST
OR DIRECTIVE OF GENERAL APPLICATION ISSUED AFTER THE DATE HEREOF REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF ANY SUCH HOLDING
COMPANY AS A DIRECT CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR ANY SUCH HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN
(SUBJECT TO THE PROVISIONS OF SUBSECTION 2.16) FROM TIME TO TIME SUCH LENDER MAY
REQUEST THE COMPANY TO PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR ANY SUCH HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED, NET OF THE SAVINGS (IF ANY) WHICH MAY BE REASONABLY PROJECTED TO BE
ASSOCIATED WITH SUCH INCREASED CAPITAL REQUIREMENT.  ANY CERTIFICATE AS TO SUCH
AMOUNTS WHICH IS DELIVERED PURSUANT TO SUBSECTION 2.16(A) SHALL, IN ADDITION TO
ANY ITEMS REQUIRED BY SUBSECTION 2.16(A), INCLUDE THE CALCULATION OF THE SAVINGS
(IF ANY) WHICH MAY BE REASONABLY PROJECTED TO BE ASSOCIATED WITH SUCH INCREASED
CAPITAL REQUIREMENT; PROVIDED THAT IN NO EVENT SHALL ANY LENDER BE OBLIGATED TO
PAY OR REFUND ANY AMOUNTS TO COMPANY ON ACCOUNT OF SUCH SAVINGS.


 


(B)  IN THE EVENT THAT ANY GOVERNMENTAL AUTHORITY SHALL IMPOSE ANY EURODOLLAR
RESERVE REQUIREMENTS WHICH INCREASE THE COST TO ANY LENDER OF MAKING OR
MAINTAINING EURODOLLAR LOANS, THEN (SUBJECT TO THE PROVISIONS OF SUBSECTION
2.16) THE COMPANY SHALL THEREAFTER PAY IN RESPECT OF THE EURODOLLAR LOANS OF
SUCH LENDER A RATE OF INTEREST BASED UPON THE EURODOLLAR RESERVE RATE (RATHER
THAN UPON THE EURODOLLAR RATE).  FROM AND AFTER THE DELIVERY TO THE COMPANY OF
THE CERTIFICATE REQUIRED BY SUBSECTION 2.16(A), ALL REFERENCES CONTAINED IN THIS
AGREEMENT TO THE EURODOLLAR RATE SHALL BE DEEMED TO BE REFERENCES TO THE
EURODOLLAR RESERVE RATE WITH RESPECT TO EACH SUCH AFFECTED LENDER.


 

2.15.  Taxes.  (i)All payments made by the Company under this Agreement and any
other Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(collectively, “Taxes”), now or hereafter imposed, levied, collected, withheld
or assessed by any Governmental Authority, excluding net income taxes and
franchise taxes or any other tax based upon net income imposed on the Agent or
any Lender as a result of a present or former connection between the Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement) or any other Loan Document.  If any such non-excluded
taxes, levies, imposts, duties, charges, fees deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Agent or any Lender hereunder, the amounts so payable to the Agent or such
Lender shall be increased to the extent necessary to yield to the Agent or such
Lender (after payment of all Non-Excluded Taxes) a net amount equal to the
amount it would have received had no such deduction or withholding been made. 
Notwithstanding the foregoing, the Company shall not be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (b) of this subsection 2.15 or (ii) that are
withholding taxes applicable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company with respect to such Non-Excluded Taxes pursuant to this paragraph. 
Whenever any Non-Excluded Taxes are payable by the Company, as promptly as
possible thereafter, the Company shall send to the Agent for its own account or
for the account of such Lender, as the case may be, a certified copy of an
original official receipt received by the Company showing payment thereof.  If
the Company fails to

 

22

--------------------------------------------------------------------------------


 

pay any Non-Excluded Taxes when due to the appropriate taxing authority or fails
to remit to the Agent the required receipts or other required documentary
evidence, the Company shall indemnify the Agent, each Sub-Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Agent or any Lender as a result of any such failure.  The agreements in this
subsection 2.15 shall survive the termination of this Agreement and the payment
of all other amounts payable hereunder.

 


(A)  EACH LENDER THAT IS NOT A “U.S. PERSON” AS DEFINED IN SECTION 7701(A)(30)
OF THE CODE (“NON-US LENDER”) SHALL:


 

(X)(I)  ON OR BEFORE THE DATE SUCH NON-US LENDER BECOMES A LENDER OR A
PARTICIPANT UNDER THIS AGREEMENT, DELIVER TO THE COMPANY AND THE AGENT TWO DULY
COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR
W-8ECI, OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, CERTIFYING THAT IT IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION, WITHHOLDING
OR BACKUP WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES;

 

(II)  IF, AND TO THE EXTENT, SUCH LENDER IS LEGALLY ENTITLED TO DO SO, DELIVER
TO THE COMPANY AND THE AGENT TWO FURTHER COPIES OF ANY SUCH FORM OR
CERTIFICATION ON OR BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES
OR BECOMES OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN
THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE COMPANY; AND

 

(III)  IF, AND TO THE EXTENT, SUCH LENDER IS LEGALLY ENTITLED TO DO SO, OBTAIN
SUCH EXTENSIONS OF TIME FOR FILING AND COMPLETING SUCH FORMS OR CERTIFICATIONS
AS MAY REASONABLY BE REQUESTED BY THE COMPANY OR THE AGENT;

 

(Y)  in the case of any such Non-US Lender claiming exception from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payment of “portfolio interest”, deliver on or before the date such Non-US
Lender becomes a Lender or a Participant under this Agreement,  (A) a
certificate substantially in the form of Exhibit E (any such certificate a “US
Tax Compliance Certificate”), (B) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such Lender’s legal entitlement at the date of such certificate to
a complete exemption from US withholding tax, (C) two further copies of such
form and certification (I) on or before the date it expires or becomes obsolete
and (II) if and to the extent such Non-US Lender is then legally able to provide
such form or certification, after the occurrence of any event requiring a change
in the most recent form previously delivered by it to the Company, and, (D) if
and to the extent such Non-US Lender is then legally able to do so, if
necessary, obtain any extensions of time reasonably requested by the Company or
the Agent for filing and completing such forms, and (iii) agree, if and to the
extent such Non-US Lender is then legally entitled to do so, upon reasonable
request by the Company, to provide to the Company (for the benefit of the
Company and the Agent) such other forms as may be reasonably required in order
to establish the legal entitlement of such Lender to a complete exemption from
or reduced rate of withholding with respect to payments under this Agreement and
any Notes; or

 

(Z)  in the case of any Lender that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Company is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement, deliver to the Company, at the
time or times prescribed by applicable law or reasonably requested by the
Company, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in

 

23

--------------------------------------------------------------------------------


 

such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the Agent.
 Each Non-U.S. Lender that is an Assignee or Participant hereunder pursuant to
subsection 9.6 shall, upon the effectiveness of the related transfer, be
required to provide all of the forms and statements required pursuant to this
subsection 2.15; provided that in the case of a Participant such Participant
shall furnish all such required forms and statements, documentation or
certifications to the Lender from which the related participation shall have
been purchased, and such Lender shall in turn furnish all such required forms
(including, without limitation, Internal Revenue Service Form W-8IMY),
documentation and certifications to the Company and the Agent.  Any Lender or
Participant that is a “United States person” (within the meaning of Code section
7701(a)(30)) but is not incorporated under the laws of the United States or a
state thereof shall furnish the Company and the Agent with a Form W-9 or
successor form thereto, certifying an exemption from backup withholding in
respect of payments hereunder, if it is legally entitled to do so.

 


(B)  IF AND TO THE EXTENT THAT A LENDER, IN ITS SOLE DISCRETION (EXERCISED IN
GOOD FAITH), DETERMINES THAT IT HAS RECEIVED OR BEEN GRANTED A CREDIT AGAINST, A
RELIEF FROM, A REMISSION OF, OR A REPAYMENT OF, ANY NON-EXCLUDED TAX, IN RESPECT
OF WHICH IT HAS RECEIVED ADDITIONAL PAYMENT UNDER SUBSECTION 2.15(A) OF THIS
AGREEMENT, THEN SUCH LENDER SHALL PAY TO THE THE COMPANY THE AMOUNT OF SUCH
CREDIT, RELIEF, REMISSION OR REPAYMENT SO DETERMINED BY SUCH LENDER, IN ITS SOLE
DISCRETION (EXERCISED IN GOOD FAITH), ATTRIBUTABLE TO SUCH DEDUCTION OR
WITHHOLDING OF NON-EXCLUDED TAX; PROVIDED THAT THE LENDER SHALL NOT BE OBLIGATED
TO MAKE ANY PAYMENT UNDER THIS PARAGRAPH IN RESPECT OF SUCH CREDIT, RELIEF,
REFUND, REMISSION OR REPAYMENT UNTIL THE LENDER, IN ITS SOLE JUDGMENT (EXERCISED
IN GOOD FAITH), IS SATISFIED THAT ITS TAX AFFAIRS FOR THE TAX YEAR IN RESPECT OF
WHICH SUCH CREDIT, RELIEF, REMISSION OR REPAYMENT WAS OBTAINED HAVE BEEN FINALLY
SETTLED.


 


2.16.  INDEMNITY(A)  .  IF (A) ANY PAYMENT OF PRINCIPAL OF ANY EUROCURRENCY LOAN
IS MADE BY THE COMPANY TO OR FOR THE ACCOUNT OF A LENDER OTHER THAN ON THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH EUROCURRENCY LOAN AS A RESULT OF A PAYMENT
OR CONVERSION PURSUANT TO SUBSECTION 2.4, 2.5, 2.7, OR 2.14, AS A RESULT OF
ACCELERATION OF THE MATURITY OF THE LOANS PURSUANT TO SUBSECTION 7 OR FOR ANY
OTHER REASON, (B) ANY BORROWING OF EUROCURRENCY LOANS IS NOT MADE AS A RESULT OF
A WITHDRAWN NOTICE OF BORROWING, (C) ANY BASE RATE LOAN IS NOT CONVERTED INTO A
EUROCURRENCY LOAN AS A RESULT OF A WITHDRAWN NOTICE OF CONVERSION OR
CONTINUATION, (D) ANY EUROCURRENCY LOAN IS NOT CONTINUED AS A EUROCURRENCY LOAN
AS A RESULT OF A WITHDRAWN NOTICE OF CONVERSION OR CONTINUATION OR (F) ANY
PREPAYMENT OF PRINCIPAL OF ANY EUROCURRENCY LOAN IS NOT MADE AS A RESULT OF A
WITHDRAWN NOTICE OF PREPAYMENT PURSUANT TO SUBSECTION 2.4, THE BORROWER SHALL,
AFTER RECEIPT OF A WRITTEN REQUEST BY SUCH LENDER (WHICH REQUEST SHALL SET FORTH
IN REASONABLE DETAIL THE BASIS FOR REQUESTING SUCH AMOUNT), PAY TO THE AGENT FOR
THE ACCOUNT OF SUCH LENDER ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR
ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT SUCH LENDER MAY REASONABLY INCUR
AS A RESULT OF SUCH PAYMENT, FAILURE TO CONVERT, FAILURE TO CONTINUE OR FAILURE
TO PREPAY, INCLUDING ANY LOSS, COST OR EXPENSE (EXCLUDING LOSS OF ANTICIPATED
PROFITS) ACTUALLY INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR MAINTAIN SUCH
EUROCURRENCY LOAN.


 

2.17.  Notice of Amounts Payable; Relocation of Funding Office; Mandatory
Assignment.  (j)In the event that any Lender becomes aware that any amounts are
or will be owed to it pursuant to subsection 2.13, 2.14, 2.15(a) or 2.16, then
it shall promptly notify the Company thereof and,

 

24

--------------------------------------------------------------------------------


 

as soon as possible thereafter, such Lender shall submit to the Company a
certificate indicating the amount owing to it, the calculation thereof and a
description in reasonable detail of the circumstances giving rise to such
amount.  The amounts set forth in such certificate shall be prima facie evidence
of the obligations of the Company hereunder; provided, however, that the failure
of the Company to pay any amount owing to any Lender pursuant to subsection
2.13, 2.14, 2.15(a) or 2.16 shall not be deemed to constitute a Default or an
Event of Default hereunder to the extent that the Company is contesting in good
faith its obligation to pay such amount by ongoing discussions diligently
pursued with such Lender or by appropriate proceedings.

 


(A)  IF A LENDER CLAIMS ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO SUBSECTION
2.13 OR 2.14, IT SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND
REGULATORY RESTRICTIONS) TO AVOID THE NEED FOR PAYING SUCH ADDITIONAL AMOUNTS,
INCLUDING CHANGING THE JURISDICTION OF ITS APPLICABLE FUNDING OFFICE, PROVIDED
THAT THE TAKING OF ANY SUCH ACTION WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH
LENDER, BE DISADVANTAGEOUS TO SUCH LENDER.


 


(B)  IN THE EVENT THAT ANY LENDER DELIVERS TO THE COMPANY A CERTIFICATE IN
ACCORDANCE WITH SUBSECTION 2.17(A) (OTHER THAN A CERTIFICATE AS TO AMOUNTS
PAYABLE PURSUANT TO SUBSECTION 2.16), OR THE COMPANY IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNTS OR OTHER PAYMENTS IN ACCORDANCE WITH SUBSECTION 2.13, 2.14 OR
2.15(A), THE COMPANY MAY, AT ITS OWN EXPENSE AND IN ITS SOLE DISCRETION,
(I) REQUIRE SUCH LENDER TO TRANSFER OR ASSIGN, IN WHOLE OR IN PART, WITHOUT
RECOURSE (IN ACCORDANCE WITH SUBSECTION 9.6), ALL OR PART OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO ANOTHER PERSON (PROVIDED THAT THE
COMPANY, WITH THE FULL COOPERATION OF SUCH LENDER, CAN IDENTIFY A PERSON WHO IS
READY, WILLING AND ABLE TO BE AN ASSIGNEE WITH RESPECT TO THERETO) WHICH SHALL
ASSUME SUCH ASSIGNED OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF SUCH
ASSIGNEE LENDER ACCEPTS SUCH ASSIGNMENT) OR (II) DURING SUCH TIME AS NO DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, PREPAY ALL OUTSTANDING LOANS
OF SUCH LENDER; PROVIDED THAT (X) THE COMPANY OR THE ASSIGNEE, AS THE CASE MAY
BE, SHALL HAVE PAID TO SUCH LENDER IN IMMEDIATELY AVAILABLE FUNDS THE PRINCIPAL
OF AND INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT ON THE LOANS MADE BY IT
HEREUNDER AND (SUBJECT TO SUBSECTION 2.16) ALL OTHER AMOUNTS OWED TO IT
HEREUNDER AND (Y) SUCH ASSIGNMENT OR THE PREPAYMENT OF LOANS IS NOT PROHIBITED
BY ANY LAW, RULE OR REGULATION OR ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY.


 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into this Agreement and to make the
Loans, the Company hereby represents and warrants to the Agent and each Lender
that:

 

3.1.  Financial Condition.  The Company has heretofore furnished to each Lender
a copy of its consolidated financial statements for its fiscal year ended
December 31, 2004 and for its fiscal quarters ended March 31, 2005, June 30,
2005 and September 30, 2005.  Such financial statements present fairly the
financial condition and results of operations of the Company and its
Subsidiaries as of such dates in accordance with GAAP.

 

3.2.  No Change.  As of the date hereof, since March 31, 2005, there has been no
development or event which has had a Closing Date Material Adverse Effect.

 

3.3.  Corporate Existence.  The Company (a) is duly organized, validly existing
and in good standing under the laws of the State of Nevada, (b) has the power
and authority under its constituent documents, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or

 

25

--------------------------------------------------------------------------------


 

operation of property or the conduct of its business requires such
qualification, except to the extent that all failures to be duly qualified and
in good standing could not, in the aggregate, have a Material Adverse Effect.

 

3.4.  Corporate Power; Authorization; Enforceable Obligations.  The Company has
the corporate power and authority, and the legal right, to make, deliver and
perform its obligations under this Agreement and to borrow hereunder and has
taken all necessary corporate action to authorize its Borrowings on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of this Agreement.  No consent or authorization of any Governmental
Authority or any other Person is required in connection with its Borrowings
hereunder or with its execution, delivery and performance of this Agreement or
the validity or enforceability of this Agreement against it.  This Agreement has
been duly executed and delivered on behalf of the Company.  This Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

3.5.  No Legal Bar.  The execution, delivery and performance of this Agreement,
its Borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law or Contractual Obligation of the Company and will not
result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation, except to the extent that all such violations and creation or
imposition of Liens could not, in the aggregate, have a Material Adverse Effect.

 

3.6.  No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues as of the
Closing Date (a) with respect to this Agreement or any of the actions
contemplated hereby, or (b) which involves a probable risk of an adverse
decision which would materially restrict the ability of the Company to comply
with its obligations under this Agreement.

 

3.7.  Federal Regulations.  The proceeds of any Loans will not be used for
“buying,” “purchasing” or “carrying” any “margin stock” in violation of (within
the respective meanings of each of the quoted terms under) Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
Regulations of such Board of Governors.

 

3.8.  Investment Company Act.  The Company is not an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

3.9.  ERISA.  The Company and its Subsidiaries are in compliance with all
material provisions of ERISA, except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

3.10.  No Material Misstatements.  No report, financial statement or other
written information furnished by or on behalf of the Company to the Agent or any
Lender pursuant to subsection 3.1 or subsection 5.1(a) contains or will contain
any material misstatement of fact or omits or will omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which

 

26

--------------------------------------------------------------------------------


 

they were, are or will be made, not misleading, except to the extent that the
facts (whether misstated or omitted) do not result in a Material Adverse Effect.

 

3.11.  Solvency.  As of the date hereof, the Company is, individually and
together with its Subsidiaries, Solvent.

 

3.12.  Purpose of Loans.  The proceeds of the Loans shall be used by the Company
(a) to retire the Company’s Existing Indebtedness (other than Surviving
Indebtedness), (b) to pay costs and expenses incurred in connection therewith
and with the Acquisition and (c) for its general corporate purposes.

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1.  Conditions to Initial Loans.  The agreement of each Lender to make its
Loan hereunder is subject to the satisfaction, prior to or concurrently with the
making of such Loan, of the following conditions precedent:

 

(A)  BRIDGE LOAN AGREEMENT.  THE AGENT SHALL HAVE RECEIVED THIS AGREEMENT,
EXECUTED AND DELIVERED (INCLUDING, WITHOUT LIMITATION, BY WAY OF A TELECOPIED
SIGNATURE PAGE OR A SIGNATURE PAGE IN ELECTRONIC FORMAT ACCEPTABLE TO THE AGENT)
BY A DULY AUTHORIZED OFFICER OF THE COMPANY AS OF THE CLOSING DATE AND EACH
LENDER.

 

(B)  GUARANTY.  THE AGENT SHALL HAVE RECEIVED THE GUARANTY, EXECUTED AND
DELIVERED (INCLUDING, WITHOUT LIMITATION, BY WAY OF A TELECOPIED SIGNATURE PAGE)
BY EACH GUARANTOR LISTED ON SCHEDULE II.

 

(C)  SECRETARY’S CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT, WHICH CERTIFICATE SHALL (I) CERTIFY AS TO THE
INCUMBENCY AND SIGNATURE OF THE OFFICERS OF THE COMPANY EXECUTING THIS AGREEMENT
(WITH THE PRESIDENT, A VICE PRESIDENT, THE SECRETARY OR ASSISTANT SECRETARY OF
THE COMPANY ATTESTING TO THE INCUMBENCY AND SIGNATURE OF THE SECRETARY OR
ASSISTANT SECRETARY PROVIDING SUCH CERTIFICATE), (II) HAVE ATTACHED TO IT A
TRUE, COMPLETE AND CORRECT COPY OF EACH OF THE CERTIFICATE OF INCORPORATION AND
BY-LAWS OF THE COMPANY, (III) HAVE ATTACHED TO IT A TRUE AND CORRECT COPY OF THE
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE COMPANY, WHICH RESOLUTIONS SHALL
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
BORROWINGS BY THE COMPANY HEREUNDER AND (IV) CERTIFY THAT, AS OF THE DATE OF
SUCH CERTIFICATE (WHICH SHALL NOT BE EARLIER THAN THE DATE HEREOF), NONE OF SUCH
CERTIFICATE OF INCORPORATION, BY-LAWS OR RESOLUTIONS SHALL HAVE BEEN AMENDED,
SUPPLEMENTED, MODIFIED, REVOKED OR RESCINDED.

 

(D)  FEES.  THE COMPANY SHALL HAVE PAID ALL FEES REQUIRED TO BE PAID PURSUANT TO
THE TERMS OF THE FEE LETTER.

 

(E)  LEGAL OPINIONS.  THE AGENT SHALL HAVE RECEIVED (I) THE EXECUTED LEGAL
OPINION OF LIONEL SAWYER & COLLINS, NEVADA COUNSEL TO THE COMPANY, SUBSTANTIALLY
IN THE FORM OF EXHIBIT B-1 AND (II) THE EXECUTED LEGAL OPINION OF SIMPSON,
THACHER & BARTLETT LLP, COUNSEL TO THE COMPANY, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-2.  THE COMPANY HEREBY INSTRUCTS LIONEL SAWYER & COLLINS AND SIMPSON,
THACHER & BARTLETT LLP TO DELIVER THEIR OPINIONS FOR THE BENEFIT OF THE AGENT
AND EACH OF THE LENDERS.

 

27

--------------------------------------------------------------------------------


 

(F)  DEBT RATINGS.  THE COMPANY SHALL HAVE RECEIVED LONG-TERM SENIOR UNSECURED
DEBT RATINGS FOR THE SENIOR CREDIT FACILITY AND THE FACILITY OF NOT LESS THAN
BBB- FROM S&P, BAA3 FROM MOODY’S AND BBB- FROM FITCH, IN EACH CASE WITH AT LEAST
STABLE OUTLOOK.

 

(G)  CONSUMMATION OF ACQUISITION.  THE ACQUISITION SHALL HAVE BEEN CONSUMMATED
IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT, WITHOUT ANY AMENDMENT OR
MODIFICATION THAT IS MATERIAL TO THE INTERESTS OF THE LENDERS AND TO WHICH ANY
TWO ARRANGERS HAVE REASONABLY OBJECTED.

 

(H)  SENIOR CREDIT FACILITIES.  THE INITIAL FUNDING UNDER THE SENIOR CREDIT
FACILITY SHALL HAVE BEEN CONSUMMATED.

 

(I)  ISSUANCE OF HYBRID CAPITAL.  THE HYBRID CAPITAL SHALL HAVE BEEN ISSUED TO
GMAC.

 

(J)  PAYMENT OF EXISTING INDEBTEDNESS.  THE AGENT SHALL BE SATISFIED THAT ALL
EXISTING INDEBTEDNESS, OTHER THAN SURVIVING INDEBTEDNESS, HAS BEEN PREPAID,
REDEEMED OR DEFEASED IN FULL OR OTHERWISE SATISFIED AND EXTINGUISHED AND ALL
COMMITMENTS RELATING THERETO TERMINATED.

 

(K)  THE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING AS REQUIRED BY
SUBSECTION 2.2.

 

(L)  EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN OR
PURSUANT TO THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF SUCH DATE AS
IF MADE ON AND AS OF SUCH DATE.

 

(M)  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON
SUCH DATE OR AFTER GIVING EFFECT TO THE MAKING OF THE LOANS.

 

The Agent shall notify the Company and each Lender promptly after the
satisfaction of the foregoing conditions.

 

4.2.  Conditions to Maturity Extension.  Upon written request of the Company to
the Agent no later than 5 Business Days prior to the Initial Maturity Date, the
Maturity Date may be extended for one additional twelve-month period (as so
extended, the “Extended Maturity Date”) subject to satisfaction of the following
conditions:

 

(A)  REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE COMPANY IN OR PURSUANT TO THIS AGREEMENT SHALL BE TRUE AND CORRECT
ON AND AS OF THE INITIAL MATURITY DATE SUCH DATE AS IF MADE ON AND AS OF SUCH
DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS,
REFER TO A SPECIFIC DATE OTHER THAN THE INITIAL MATURITY DATE, IN WHICH CASE AS
OF SUCH SPECIFIC DATE.

 

(B)  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE INITIAL MATURITY DATE.

 

SECTION 5.  AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect, or
any amount is owing to any Lender or the Agent hereunder, the Company shall:

 

5.1.  Financial Statements.  Furnish to each Lender:

 

28

--------------------------------------------------------------------------------


 

(A)  AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 110 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE COMPANY (OR SUCH EARLIER DATE ON WHICH THE COMPANY HAS
FILED SUCH FINANCIAL STATEMENTS WITH THE SECURITIES AND EXCHANGE COMMISSION), A
COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED
CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR
SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR; AND

 

(B)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE COMPANY
(OR SUCH EARLIER DATE ON WHICH THE COMPANY HAS FILED SUCH FINANCIAL STATEMENTS
WITH THE SECURITIES AND EXCHANGE COMMISSION), THE UNAUDITED CONSOLIDATED BALANCE
SHEET OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS AND OF CASH FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR
SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
YEAR;

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP (it being understood that
in the event of any change in GAAP or in the interpretation or application
thereof, any financial statement delivered hereunder prior to such change shall
be deemed to have been prepared in accordance with GAAP for purposes of and in
accordance with the requirements of this Agreement so long as such financial
statements were prepared in accordance with GAAP as in effect on the date such
financial statements were delivered and in accordance with the historical
application thereof by the Company, without giving effect to any changes thereto
or in the interpretation or application thereof after such date) applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

 

5.2.  Certificates; Other Information.  Furnish to:

 

(A)  EACH LENDER, CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTION 5.1(A), A CERTIFICATE OF PRICEWATERHOUSECOOPERS LLP OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
STATING THAT, IN MAKING THE EXAMINATION NECESSARY THEREFOR, NOTHING CAME TO
THEIR ATTENTION THAT CAUSED THEM TO BELIEVE THAT THE COMPANY WAS, AS AT THE DATE
AT WHICH SUCH FINANCIAL STATEMENTS WERE MADE, IN BREACH OF SUBSECTION 6.1;

 

(B)  EACH LENDER, CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTIONS 5.1(A) AND 5.1(B), A CERTIFICATE OF THE CHIEF
FINANCIAL OFFICER OF THE COMPANY (I) STATING THAT, TO THE BEST OF THE CHIEF
FINANCIAL OFFICER’S KNOWLEDGE, (A) SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE PERIOD REFERRED TO THEREIN (SUBJECT, IN THE CASE OF INTERIM
STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS), AND (B) DURING SUCH PERIOD
THE COMPANY HAS PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS CONTAINED IN
THIS AGREEMENT TO BE PERFORMED BY IT, AND THAT NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) SETTING FORTH IN
REASONABLE DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE COMPANY WAS
IN COMPLIANCE WITH THE PROVISIONS OF SUBSECTION 6.1 ON THE DATE OF SUCH
FINANCIAL STATEMENTS; AND

 

(C)  EACH LENDER, WITHIN 30 DAYS AFTER THE SAME BECOME PUBLIC, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS WHICH THE COMPANY MAY MAKE TO, OR FILE WITH,
THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR ANALOGOUS
GOVERNMENTAL AUTHORITY; PROVIDED, THAT SUCH FINANCIAL STATEMENTS AND REPORTS
SHALL BE DEEMED DELIVERED TO EACH LENDER UPON FILING WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

5.3.  Notices.  Promptly give notice to the Agent and each Lender of the
occurrence of any Default or Event of Default, accompanied by a statement of a
Financial Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

 

5.4.  Conduct of Business and Maintenance of Existence.  Continue to engage in
its principal line of business as now conducted by it and preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its principal line of business except as otherwise
permitted pursuant to subsection 6.2 or to the extent that failure to do so
would not have a Material Adverse Effect.

 

5.5.  Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders (including as to
environmental matters), such compliance to include, without limitation,
compliance with ERISA, except in each case to the extent that failure to do so
would not have a Material Adverse Effect.

 

5.6.  Payment of Taxes, Etc.  Except to the extent that failure to do so would
not have a Material Adverse Effect, pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

 

5.7.  Visitation Rights.  Once per calendar year (or, during the continuance of
an Event of Default, at any reasonable time and from time to time), permit the
Agent or any agents or representatives thereof to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Company and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Company and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants.

 

5.8.  Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time, except to the extent that failure to do
so would not have a Material Adverse Effect.

 

5.9.  Maintenance of Properties, Etc.  Except to the extent that failure to do
so would not have a Material Adverse Effect, maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

5.10.  Maintenance of Insurance.  Except to the extent that failure to do so
would not have a Material Adverse Effect, maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates.

 

30

--------------------------------------------------------------------------------


 

5.11.  Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than the Company or any Subsidiary
of the Company) on terms that are fair and reasonable and no less favorable to
the Company or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate; provided that the foregoing
restrictions shall not apply to (a) the payment of customary annual fees to any
Equity Investor and/or its Affiliates for management, consulting and financial
services rendered to the Company and its Subsidiaries; (b) customary investment
banking fees paid to any Equity Investor and/or its Affiliates for services
rendered to the Company and its Subsidiaries in connection with the
divestitures, acquisitions, financings and other transactions; (c) customary
fees paid to members of the board of directors of the Company and its
Subsidiaries and (d) dividends and restricted payments not prohibited by this
Agreement.

 

5.12.  Covenant to Guaranty Obligations.  Upon the formation or acquisition of
any new wholly owned, first-tier or second-tier Subsidiaries (other than any
Excluded Subsidiary or Permitted Receivables Subsidiary) by the Company, then in
each case the Company shall (at the Company’s expense), within 30 days after
such formation or acquisition (or, if an Event of Default shall have occurred
and be continuing, as promptly as practicable after such formation or
acquisition), cause each such Subsidiary to duly execute and deliver to the
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Agent, guaranteeing the Company’s obligations under the Loan
Documents.

 

SECTION 6.  NEGATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Agent hereunder, the Company shall not,
directly or indirectly:

 

6.1.  Leverage Ratio.  Permit the ratio of Total Consolidated Indebtedness at
the last day of any fiscal quarter of the Company to Total Capitalization at
such date to be greater than 0.87 to 1.0, in each case without giving effect to
ARB51, FIN 46(R) or FAS 66 in each case in relation to the Company’s affordable
tax credit syndication business.

 

6.2.  Merger, Consolidation, etc.  Merge or consolidate with any other Person or
sell or convey all or substantially all of its assets to any Person unless, in
the case of mergers and consolidations, (a) the Company shall be the continuing
corporation and (b) immediately before and immediately after giving effect to
such merger or consolidation, no Default or Event of Default shall have occurred
and be continuing; provided, however, that nothing contained in this Agreement
shall be deemed to prevent or prohibit the conversion of the Company into a
Delaware or Nevada limited liability company, by means of merger or otherwise,
so long as (a) no Default or Event of Default shall have occurred and be
continuing and (b) the surviving limited liability company shall expressly
assume the obligations of the Company under this Agreement and the other Loan
Documents to which it is a party and agree to be bound by all other provisions
applicable to the Company under this Agreement and such other Loan Documents.

 

6.3.  Limitation on Liens.  Pledge or otherwise subject to any Lien any of its
property or assets, or permit any Designated Borrower or Guarantor to pledge or
otherwise subject to any Lien any of its property or assets, unless all
principal, interest, fees and other obligations owing under or in connection
with this Agreement are secured by such pledge or Lien equally and ratably with
any and all

 

31

--------------------------------------------------------------------------------


 

other obligations and indebtedness secured thereby so long as any such other
obligations and indebtedness shall be so secured; provided, however, that this
covenant shall not apply in the case of:

 

(A)  LIENS IN FAVOR OF THE COMPANY, ANY DESIGNATED BORROWER OR GUARANTOR;

 

(B)  ANY DEPOSIT OF ASSETS OF THE COMPANY, ANY DESIGNATED BORROWER OR GUARANTOR
WITH ANY SURETY COMPANY OR CLERK OF ANY COURT, OR ESCROW, AS COLLATERAL IN
CONNECTION WITH, OR IN LIEU OF, ANY BOND ON APPEAL BY THE COMPANY, SUCH
DESIGNATED BORROWER OR GUARANTOR FROM ANY JUDGMENT OR DECREE AGAINST IT, OR IN
CONNECTION WITH OTHER PROCEEDINGS IN ACTIONS AT LAW OR IN EQUITY BY OR AGAINST
THE COMPANY, SUCH DESIGNATED BORROWER OR GUARANTOR;

 

(C)  ANY LIEN OR CHARGE ON ANY PROPERTY, TANGIBLE OR INTANGIBLE, REAL OR
PERSONAL, EXISTING AT THE TIME OF ACQUISITION OF SUCH PROPERTY (INCLUDING
ACQUISITION THROUGH MERGER OR CONSOLIDATION) OR GIVEN TO SECURE THE PAYMENT OF
ALL OR ANY PART OF THE PURCHASE PRICE THEREOF OR TO SECURE ANY INDEBTEDNESS
INCURRED PRIOR TO, AT THE TIME OF, OR WITHIN 60120 DAYS AFTER, THE ACQUISITION
THEREOF FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE
THEREOF;

 

(D)  LIENS ON PROPERTY OR ASSETS FINANCED THROUGH TAX EXEMPT MUNICIPAL
OBLIGATIONS IN CONNECTION WITH MUNICIPAL MORTGAGE TRUSTS;

 

(E)  ANY EXTENSION, RENEWAL OR REPLACEMENT (OR SUCCESSIVE EXTENSIONS, RENEWALS
OR REPLACEMENTS), IN WHOLE OR IN PART, OF ANY LIEN, CHARGE OR PLEDGE REFERRED TO
IN CLAUSES (A) TO (ED) OF THIS SUBSECTION 6.3; PROVIDED THAT THE AMOUNT OF ANY
AND ALL OBLIGATIONS AND INDEBTEDNESS SECURED THEREBY SHALL NOT EXCEED THE AMOUNT
THEREOF SO SECURED IMMEDIATELY PRIOR TO THE TIME OF SUCH EXTENSION, RENEWAL OR
REPLACEMENT;

 

(F)  LIENS (I) EVIDENCING THE SALE, SECURITIZATION, SYNDICATION OR FINANCING OF
(I) ANY REAL ESTATE RECEIVABLES AND MORTGAGE NOTES AND RELATED SECURITY IN
CONNECTION WITH PERMITTED RECEIVABLES FINANCINGS, IN EACH CASE SO LONG AS SUCH
LIENS EXTEND SOLELY TO THE ASSETS BEING SOLD, SECURITIZED OR SYNDICATED
THEREUNDER OR (II) ON ANY ASSETS THAT (A) FALL WITHIN ANY SPECIFIED ASSET
CATEGORY OR (B) ARE OWNED BY ANY SPECIFIED SUBSIDIARY; AND

 

(G)  LIENS SECURING INDEBTEDNESS OF THE COMPANY, ANY DESIGNATED BORROWER AND THE
GUARANTORS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE GREATER OF (I) 20% OF THE
DIFFERENCE OF CONSOLIDATED SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS
SUBSIDIARIES MINUS ATTRIBUTED EQUITY AND (II) $750 MILLION.

 

To the extent that the creation, incurrence or assumption of any Lien could be
attributable to more than one of the foregoing exceptions, the Company may
allocate such Lien to any one or more of such subsections.

 

6.4.  Indebtedness.  Permit any of its Subsidiaries (other than any Specified
Subsidiary and any Designated Borrower) that are not Guarantors to create,
incur, assume or suffer to exist, any Indebtedness, except:

 


(A)  INDEBTEDNESS SECURED BY LIENS PERMITTED BY SUBSECTIONS 6.3(C), 6.3(D) AND
6.3(E),


 


(B)  CAPITALIZED LEASES,


 


(C)  THE SURVIVING INDEBTEDNESS, AND ANY INDEBTEDNESS EXTENDING THE MATURITY OF,
OR REFUNDING, REPLACING OR REFINANCING, IN WHOLE OR IN PART, ANY SURVIVING
INDEBTEDNESS; PROVIDED THAT THE

 

32

--------------------------------------------------------------------------------


 

terms of any such extending, refunding or refinancing Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents; provided further that the principal
amount of such Surviving Indebtedness shall not be increased above the principal
amount thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing,


 


(D)  INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS DESIGNED TO HEDGE AGAINST
FLUCTUATIONS IN INTEREST RATES OR FOREIGN EXCHANGE RATES INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE,


 


(E)  INDEBTEDNESS OWED TO THE COMPANY OR A WHOLLY-OWNED SUBSIDIARY OF THE
COMPANY, WHICH INDEBTEDNESS, IF SECURED, SHALL BE OTHERWISE PERMITTED UNDER THE
PROVISIONS OF SUBSECTION 6.3,


 


(F)  INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY OF THE COMPANY AFTER
THE CLOSING DATE, WHICH INDEBTEDNESS IS EXISTING AT THE TIME SUCH PERSON BECOMES
A SUBSIDIARY OF THE COMPANY (OTHER THAN INDEBTEDNESS INCURRED SOLELY IN
CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OF THE COMPANY),


 


(G)  (I)  INDEBTEDNESS IN AN AMOUNT NOT TO EXCEED THE AGGREGATE AMOUNT OF
ATTRIBUTED INDEBTEDNESS DEDUCTED IN DETERMINING TOTAL CONSOLIDATED INDEBTEDNESS
TO THE EXTENT OF ANY CORRESPONDING DEDUCTION OF ATTRIBUTED CAPITALIZATION FROM
TOTAL CAPITALIZATION, IN EACH CASEEQUITY OF ALL BANKING AND MARKET DESTINED
ASSETS, COMPUTED FOR PURPOSES OF DETERMINING COMPLIANCE WITH SUBSECTION 6.1 AND
(II) ANY OTHER INDEBTEDNESS SECURED BY LIENS PERMITTED BY SUBSECTION 6.3(F), AND


 


(H)   OTHER INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE GREATER OF
(I) AN AMOUNT EQUAL TO 30% OF THE OF THE DIFFERENCE OF CONSOLIDATED
SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS SUBSIDIARIES MINUS ATTRIBUTED EQUITY
AND (II) $750 MILLION.


 

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one of the foregoing exceptions, the Company
may allocate such Indebtedness to any one or more of such subsections and in no
event shall the same portion of such Indebtedness be deemed to utilize or be
attributable to more than one such subsection.

 

SECTION 7.  EVENTS OF DEFAULT

 


7.1.  EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR AND BE
CONTINUING:


 

(A)  THE COMPANY SHALL (I) FAIL TO PAY ANY PRINCIPAL OF ANY LOAN MADE TO IT WHEN
DUE IN ACCORDANCE WITH THE TERMS HEREOF OR (II) FAIL TO PAY ANY INTEREST ON ANY
LOAN MADE TO IT OR ANY OTHER AMOUNT WHICH IS PAYABLE HEREUNDER AND (IN THE CASE
OF THIS CLAUSE (II) ONLY) SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR MORE THAN
FIVE BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE COMPANY BY
THE AGENT OR THE MAJORITY LENDERS; OR

 

(B)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE COMPANY IN
SECTION 3 OR ANY CERTIFIED STATEMENT FURNISHED PURSUANT TO SUBSECTION
5.2(B) SHALL PROVE TO HAVE BEEN MATERIALLY INCORRECT ON OR AS OF THE DATE MADE
OR DEEMED MADE OR CERTIFIED; OR

 

33

--------------------------------------------------------------------------------


 

(C)  THE COMPANY SHALL DEFAULT IN THE OBSERVANCE OF THE AGREEMENT CONTAINED IN
SUBSECTION 6.1; OR

 

(D)  THE COMPANY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT APPLICABLE TO IT CONTAINED IN THIS AGREEMENT (OTHER THAN AS PROVIDED
IN PARAGRAPHS (A), (B) AND (C) OF THIS SECTION 7), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL
HAVE BEEN GIVEN TO THE COMPANY BY THE AGENT OR THE MAJORITY LENDERS; OR

 

(E)  THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY BANKRUPTCY REMOTE
SPECIAL PURPOSE ENTITY) SHALL DEFAULT IN ANY PAYMENT OF $50,000,000 OR MORE (IN
THE CASE OF ANY SINGLE PAYMENT) OR $100,000,000 OR MORE (IN THE CASE OF ALL SUCH
DEFAULTED PAYMENTS IN THE AGGREGATE) OF PRINCIPAL OF OR INTEREST ON ANY
INDEBTEDNESS OR IN THE PAYMENT OF $50,000,000 OR MORE (IN THE CASE OF ANY SINGLE
PAYMENT) OR $100,000,000 OR MORE (IN THE CASE OF ALL SUCH DEFAULTED PAYMENTS IN
THE AGGREGATE) ON ACCOUNT OF ANY GUARANTEE IN RESPECT OF INDEBTEDNESS, AND SUCH
DEFAULT SHALL BE CONTINUING BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS OR GUARANTEE WAS CREATED;
OR

 

(F)  (A)THE COMPANY, ANY DESIGNATED BORROWER OR ANY GUARANTOR SHALL COMMENCE ANY
CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR
(B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE
COMPANY, ANY DESIGNATED BORROWER OR ANY GUARANTOR SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST THE COMPANY, ANY DESIGNATED BORROWER OR ANY GUARANTOR ANY CASE,
PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH
(A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR
APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF
90 DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST THE COMPANY, ANY DESIGNATED
BORROWER OR ANY GUARANTOR ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE
OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL
OR ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR
ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR
BONDED PENDING APPEAL WITHIN 90 DAYS FROM THE ENTRY THEREOF; OR

 

(G)  ONE OR MORE JUDGMENTS OR DECREES SHALL (I) BE ENTERED AGAINST THE COMPANY
OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY BANKRUPTCY REMOTE SPECIAL PURPOSE
ENTITY), (II) NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED, STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF AND (III) INVOLVE A
LIABILITY (NOT PAID OR FULLY COVERED BY INSURANCE) OF EITHER (A) $50,000,000 OR
MORE, IN THE CASE OF ANY SINGLE JUDGMENT OR DECREE OR (B) $100,000,000 OR MORE
IN THE AGGREGATE, IN THE CASE OF ALL SUCH JUDGMENTS AND DECREES;

 

(H)  A CHANGE OF CONTROL SHALL OCCUR; OR

 

(I)  THE OCCURRENCE OF ANY ERISA EVENT, THE PARTIAL OR COMPLETE WITHDRAWAL OF
THE COMPANY OR ANY OF ITS ERISA AFFILIATES FROM A MULTIEMPLOYER PLAN AND/OR THE
REORGANIZATION OR TERMINATION OF A MULTIEMPLOYER PLAN WHICH COULD, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company,
automatically the Commitments shall immediately

 

34

--------------------------------------------------------------------------------


 

terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Majority Lenders, the Agent
may, or upon the request of the Majority Lenders, the Agent shall, by notice to
the Company declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Majority Lenders, the Agent may, or upon the request of the Majority Lenders,
the Agent shall, by notice to the Company, declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.  Except as expressly provided above in this Section 7, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 

SECTION 8.  THE AGENT

 

8.1.  Appointment.  Each Lender hereby irrevocably designates and appoints CNAI
as the Agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes CNAI, as the Agent for such Lender,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, (a) the Agent shall not have any duties or responsibilities, except
those expressly set forth herein and in the other Loan Documents, (b) the
Syndication Agent, the Documentation Agents and the Arrangers shall not have any
duties or responsibilities in their capacities as such to the Lenders and
(c) none of the Agent, the Syndication Agent, any Documentation Agent or any
Arranger shall have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent, the Syndication Agent, any Documentation Agent or any
Arranger.

 

8.2.  Delegation of Duties.  The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

8.3.  Exculpatory Provisions.  Neither the Agent nor any of its officers,
directors, employees or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Company or any
officer thereof contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of the Company to perform its
obligations hereunder or thereunder.  The Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company.

 

8.4.  Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be

 

35

--------------------------------------------------------------------------------


 

genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent.  The Agent may deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agent.  The Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of the Majority Lenders (or, to the extent that
this Agreement expressly requires a higher percentage of Lenders, such higher
percentage), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
obligations owing by the Company hereunder.

 

8.5.  Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Agent has received written notice from a Lender or the Company referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Agent receives such a
notice, the Agent shall promptly notify the Company (unless the Company shall
have delivered such notice to the Agent) and then give notice thereof to the
Lenders (provided that the failure to notify the Company shall not impair any of
the rights of the Agent and the Lenders with respect to the events and
circumstances specified in such notice).  The Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

8.6.  Non-Reliance on Agent and Other Lenders.  Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent hereinafter taken, including
any review of the affairs of the Company, shall be deemed to constitute any
representation or warranty by the Agent to any Lender.  Each Lender represents
to the Agent that it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Company.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Company which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

8.7.  Indemnification.  The Lenders agree to indemnify the Agent and each
Sub-Agent,  (in their respective capacities as such, but only to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to their respective Commitments (or if

 

36

--------------------------------------------------------------------------------


 

the Commitments have been terminated, the outstanding principal amount of their
Loans) in effect on the date on which indemnification is sought under this
subsection 8.7 (or, if indemnification is sought after the date upon which the
Loans shall have been paid in full, ratably in accordance with the outstanding
principal amount of their Loans immediately prior to such date of payment in
full) but giving effect to any subsequent assignments in accordance with
subsection 9.6, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against the Agent or such Sub-Agent (as the case may be)
in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent or
such Sub-Agent under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent or the relevant Sub-Agent (as the case may be).  The
agreements in this subsection 8.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

8.8.  Agent in Its Individual Capacity.  The Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Company as though the Agent were not the Agent hereunder.  With respect to
its Loans made or renewed by it, the Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not the Agent, and the terms “Lender” and “Lenders” shall include the Agent in
its individual capacity.

 

8.9.  Successor Agent.  The Agent may resign as Agent upon 30 days’ notice to
the Lenders and the Company and following the appointment of a successor Agent
in accordance with the provisions of this subsection 8.9.  If the Agent shall
resign as Agent under this Agreement, then the Majority Lenders shall appoint
from among the Lenders willing to serve as Agent a successor agent for the
Lenders, which successor agent shall be approved by the Company (which approval
shall not be unreasonably withheld and shall not be required if an Event of
Default under subsection 7.1(a) or (f) has occurred and is continuing),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent, and the term “Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of the obligations owing hereunder.  After any retiring Agent’s resignation as
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

8.10.  Sub-Agent.  Each Sub-Agent has been designated under this Agreement to
carry out the duties of the Agent.  Each Sub-Agent shall be subject to each of
the obligations in this Agreement to be performed by such Sub-Agent, and each of
the Company and the Lenders agrees that each Sub-Agent shall be entitled to
exercise each of the rights and shall be entitled to each of the benefits of the
Agent under this Agreement as they related to the performance of its obligations
hereunder.

 

SECTION 9.  MISCELLANEOUS

 

9.1.  Amendments and Waivers.  Neither this Agreement, not the Guaranty nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this subsection 9.1.  The Majority Lenders
may, or, with the written consent of the Majority Lenders, the Agent may, from
time to time, (a) enter into with the Company, and, in the case of the

 

37

--------------------------------------------------------------------------------


 

Guaranty, the Guarantors, written amendments, supplements or modifications
hereto or to the Guaranty, as the case may be, for the purpose of adding any
provisions to this Agreement or the Guaranty or changing in any manner the
rights of the Lenders or of the Company or Guarantors, as the case may be,
hereunder or thereunder or (b) waive, on such terms and conditions as the
Majority Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or any Default or Event of
Default and its consequences; provided, however, that (x) no such waiver and no
such amendment, supplement or modification shall, unless in writing and signed
by all of the Lenders (other than any Lender that is, at such time, a defaulting
Lender):

 

(I)  AMEND, MODIFY OR WAIVE THE VOTING REQUIREMENTS OF THIS SUBSECTION 9.1 OR
REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF MAJORITY LENDERS, OR
CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE COMPANY OF ANY OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, OR

 

(II)   RELEASE ONE OR MORE GUARANTORS (OR OTHERWISE LIMIT THE LIABILITY OF ONE
OR MORE GUARANTORS WITH RESPECT TO THE OBLIGATIONS OWING TO THE AGENT AND THE
LENDERS UNDER THE GUARANTY) IF SUCH RELEASE OR LIMITATION IS IN RESPECT OF
SUBSTANTIALLY ALL OF THE VALUE PROVIDED BY ALL GUARANTORS UNDER THE GUARANTY, OR

 

(III)  PERMIT THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OUTSIDE OF THE ORDINARY COURSE OF ITS
BUSINESS;

 

and (y) no such waiver and no such amendment, supplement or modification shall,
unless in writing and signed by the Lender or Lenders specified below for such
waiver, amendment, supplement or modification:

 

(I)  REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, OR REDUCE THE STATED RATE OF ANY
INTEREST OR FEE PAYABLE HEREUNDER, OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT
THEREOF, OR INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY LENDER’S
COMMITMENT, IN EACH CASE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, OR

 

(II)  AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 9 OR ANY OTHER PROVISION
OF THIS AGREEMENT GOVERNING THE RIGHTS OR OBLIGATIONS OF THE AGENT WITHOUT THE
WRITTEN CONSENT OF THE THEN AGENT.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Company, the
Lenders, the Agent and all future holders of the obligations owing hereunder. 
In the case of any waiver, the Company, the Lenders and the Agent shall be
restored to their former position and rights hereunder, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

9.2.  Notices.  (k)  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or four days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Company and the Agent, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the obligations owing hereunder:

 

38

--------------------------------------------------------------------------------


 

The Company:

 

Capmark Financial Group Inc.
200 Witmer Road
Horsham, PA 19044
Attention: Marc Fox
                 Wayne Hoch
Telecopy: 215-328-1515

 

 

 

 

 

With a copy to:

Capmark Financial Group Inc.
200 Witmer Road
Horsham, PA 19044
Attention: General Counsel
Telecopy: 215-328-3620

 

 

 

The Agent:

 

Citicorp North America, Inc.
2 Penns Way, Suite 200
New Castle, DE 19720
Attention: Dawayne Sims
Telecopy: 212-994-0961

 

 

With a copy to:

Citicorp North America, Inc.
388 Greenwich Street
New York, NY 10013
Attention: Yoko Otani
Telecopy: 646-291-1727

 

provided that any notice, request or demand to or upon the Agent or the Lenders
pursuant to subsections 2.2, 2.3 or 2.4 shall not be effective until received.

 


(A)  SO LONG AS CNAI OR ANY OF ITS AFFILIATES IS THE AGENT, MATERIALS REQUIRED
TO BE DELIVERED PURSUANT TO SUBSECTIONS 5.1, 5.2 AND 5.3 MAY BE DELIVERED TO THE
AGENT IN AN ELECTRONIC MEDIUM IN A FORMAT ACCEPTABLE TO THE AGENT AND THE
LENDERS BY E-MAIL AT OPLOANSWEBADMIN@CITIGROUP.COM (AND DELIVERY IN SUCH FORMAT
SHALL FULLY SATISFY THE DELIVERY REQUIREMENTS OF SUCH SUBSECTIONS IN RESPECT
THEREOF).  THE COMPANY AGREES THAT THE AGENT MAY MAKE SUCH MATERIALS, AS WELL AS
ANY OTHER WRITTEN INFORMATION, DOCUMENTS, INSTRUMENTS AND OTHER MATERIAL
RELATING TO THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER MATERIALS OR
MATTERS RELATING TO THIS AGREEMENT, THE NOTES, THE GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY (COLLECTIVELY, THE “COMMUNICATIONS”) AVAILABLE
TO THE LENDERS BY POSTING SUCH NOTICES ON INTRALINKS OR A SUBSTANTIALLY SIMILAR
ELECTRONIC SYSTEM (THE “PLATFORM”).  THE COMPANY ACKNOWLEDGES THAT (I) THE
DISTRIBUTION OF MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE
AND THAT THERE ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH
DISTRIBUTION, (II) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE” AND
(III) NEITHER THE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS OR
THE PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT OR ANY OF ITS AFFILIATES IN
CONNECTION WITH THE PLATFORM.


 


(B)  EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT SENTENCE) (A
“NOTICE”) SPECIFYING THAT ANY COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM
SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH INFORMATION, DOCUMENTS OR OTHER
MATERIALS TO SUCH LENDER FOR PURPOSES OF THIS AGREEMENT;

 

39

--------------------------------------------------------------------------------


 

provided that if requested by any Lender the Agent shall deliver a copy of the
Communications to such Lender by email or telecopier.  Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.


 

9.3.  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans hereunder.

 

9.5.  Payment of Expenses and Taxes.  The Company agrees (a) to pay or reimburse
the Agent for all its reasonable out-of-pocket costs and expenses reasonably
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement or any other Loan
Document and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Agent, (b) to pay or reimburse each Lender and
the Agent for all its reasonable costs and expenses reasonably incurred in
connection with the enforcement of any rights under this Agreement, including,
without limitation, the reasonable fees and disbursements of counsel to the
Agent and to the several Lenders (other than those incurred in connection with
the compliance by the Lender with the provisions of subsection 2.17(a)), and
(c) to pay, indemnify, and hold each Lender and the Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay by the Company in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement or any other
Loan Document, and (d) to pay, indemnify, and hold each Lender, each Arranger,
the Syndication Agent, each Documentation Agent the Agent and each Sub-Agent
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement and the
other Loan Documents (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that the Company shall have no obligation
hereunder to the Agent, the Syndication Agent, such Documentation Agent, such
Sub-Agent, such Arranger, or any Lender with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of the Agent, such
Sub-Agent, the Syndication Agent, such Documentation Agent, such Arranger, or
any such Lender.  The agreements in this subsection 9.5 shall survive repayment
of the Loans and all other amounts payable hereunder.

 

9.6.  Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void) and (ii) no

 

40

--------------------------------------------------------------------------------


 

Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this subsection.

 


(B) (A)SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)  the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under subsection 7.1(a) or (f) has
occurred and is continuing, any other Person; and

 

(B)  the Agent, provided that no consent of the Agent shall be required for an
assignment to an Assignee that is an affiliate of such assigning Lender.

 

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A)  except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent) shall be an amount equal to $5,000,000 or a multiple of $1,000,000
in excess thereof unless each of the Company and the Agent otherwise consent,
provided that (1) no such consent of the Company shall be required if an Event
of Default under subsection 7.1(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)  the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption substantially in the form of Exhibit A, together with
a processing and recordation fee of $3,500;

 

(C)  the Assignee, if it shall not be a Lender, shall deliver to the Agent an
administrative questionnaire; and

 

(D)  in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of subsection 9.1 and
(2) directly affects such CLO.

 

For the purposes of this subsection 9.6, the terms “Approved Fund” and “CLO”
have the following meanings:

 

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an affiliate of such investment
advisor.

 

41

--------------------------------------------------------------------------------


 

“CLO”:  any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SUBSECTIONS 2.14, 2.15, 2.16 AND 9.6); PROVIDED THAT NO ASSIGNEE SHALL THEN BE
ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUBSECTIONS 2.13, 2.14, 2.15
OR 2.16  THAN THE ASSIGNING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE
THEREUNDER IN RESPECT OF THE RIGHTS AND OBLIGATIONS ASSIGNED BY SUCH ASSIGNING
LENDER TO SUCH ASSIGNEE HAD NO SUCH ASSIGNMENT OCCURRED.

 

(IV)  THE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF COMPANY, SHALL MAINTAIN
AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE COMPANY THEREIN RECORDED, AND THE COMPANY, THE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE COMPANY AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME
TO TIME UPON REASONABLE PRIOR NOTICE.  THE AGENT SHALL PROVIDE A COPY OF THE
REGISTER TO THE COMPANY ON A MONTHLY BASIS.

 

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SUBSECTION
AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SUBSECTION, THE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER.

 


(C) (I) ANY LENDER MAY, WITHOUT THE CONSENT OF THE COMPANY OR THE AGENT, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) THE COMPANY, THE AGENT ANY
SUB-AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND (D) SUCH LENDER SHALL HAVE GIVEN PRIOR WRITTEN NOTICE TO THE
COMPANY OF THE IDENTITY OF SUCH PARTICIPANT.  ANY AGREEMENT PURSUANT TO WHICH A
LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1) REQUIRES
THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO
THE

 

42

--------------------------------------------------------------------------------


 

second sentence of subsection 9.1 and (2) directly affects such Participant. 
Subject to paragraph (c)(ii) of this subsection, the Company agrees that each
Participant shall be entitled to the benefits of subsections 2.13, 2.14, 2.15,
2.16 and 9.6 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this subsection.


 

(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SUBSECTION 2.13, 2.14, 2.15, 2.16 OR 9.6 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  ANY PARTICIPANT SHALL NOT BE ENTITLED
TO THE BENEFITS OF SUBSECTION 2.15 EXCEPT TO THE EXTENT THAT IT HAS COMPLIED
WITH ANY APPLICABLE REQUIREMENTS OF SUCH SUBSECTION.

 


(D)           NOTHING HEREIN SHALL PROHIBIT ANY LENDER FROM PLEDGING OR
ASSIGNING ALL OR ANY PORTION OF ITS LOANS TO ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH APPLICABLE LAW.  IN ORDER TO FACILITATE SUCH PLEDGE OR
ASSIGNMENT, THE COMPANY HEREBY AGREES THAT, UPON REQUEST OF ANY LENDER AT ANY
TIME AND FROM TIME TO TIME AFTER THE COMPANY HAS MADE THE BORROWING HEREUNDER,
THE COMPANY SHALL PROVIDE TO SUCH LENDER, AT THE COMPANY’S OWN EXPENSE, A
PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, EVIDENCING THE LOANS
OWING BY THE COMPANY TO SUCH LENDER (A “NOTE”).


 


(E)           ON OR PRIOR TO THE EFFECTIVE DATE OF AN ASSIGNMENT, THE ASSIGNING
LENDER SHALL SURRENDER ANY OUTSTANDING NOTES HELD BY IT ALL OR A PORTION OF
WHICH ARE BEING ASSIGNED, AND THE COMPANY SHALL, UPON THE REQUEST TO THE AGENT
MADE AT THE TIME OF SUCH ASSIGNMENT BY THE ASSIGNING LENDER OR THE ASSIGNEE, AS
APPLICABLE, EXECUTE AND DELIVER TO THE AGENT (IN EXCHANGE FOR THE OUTSTANDING
NOTES OF THE ASSIGNING LENDER) A NEW NOTE TO THE ORDER OF SUCH ASSIGNEE IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH ASSIGNEE’S LOAN AND, IF APPLICABLE, A NEW
NOTE TO THE ORDER OF THE ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE LOAN
RETAINED BY SUCH LENDER.  ANY SUCH NEW NOTES SHALL BE DATED THE CLOSING DATE AND
SHALL OTHERWISE BE IN THE FORM OF THE NOTE REPLACED THEREBY.  ANY NOTES
SURRENDERED BY THE ASSIGNING LENDER SHALL BE RETURNED BY THE AGENT TO THE
COMPANY MARKED “CANCELLED.”


 


(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE COMPANY OR THE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SUBSECTION 9.6(B); PROVIDED, THAT NO CONDUIT LENDER
SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUBSECTIONS 2.13,
2.14, 2.15, 2.16 OR 9.6 THAN THE DESIGNATING LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE IN RESPECT OF THE EXTENSIONS OF CREDIT MADE BY SUCH CONDUIT LENDER.  IN
ADDITION, ANY CONDUIT LENDER MAY DISCLOSE, ON A CONFIDENTIAL BASIS, THE
EXISTENCE AND TERMS OF THE LOANS IT HAS FUNDED TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENTS TO SUCH CONDUIT LENDER; PROVIDED THAT NO SUCH PERSON SHALL RECEIVE
ANY CONFIDENTIAL FINANCIAL INFORMATION WITH RESPECT TO THE COMPANY UNLESS SUCH
PERSON HAS COMPLIED WITH SUBSECTION 9.6(G) AS IF SUCH PERSON WERE A TRANSFEREE. 
EACH OF THE COMPANY, THE LENDERS AND THE AGENT HEREBY CONFIRMS THAT IT WILL NOT
INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY
OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE
YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL
PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER
DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD
HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE
(INCLUDING LEGAL EXPENSES) ARISING OUT OF ITS DESIGNATION OF A CONDUIT LENDER,
INCLUDING BUT WITHOUT LIMITATIONS TO, INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


 


(G)           THE COMPANY AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PROSPECTIVE
PARTICIPANT, ANY PARTICIPANT, ANY PROSPECTIVE ASSIGNEE OR ANY ASSIGNEE (EACH, A
“TRANSFEREE”) ANY AND ALL FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION
CONCERNING THE COMPANY AND ITS AFFILIATES WHICH HAS BEEN

 

43

--------------------------------------------------------------------------------


 

delivered to such Lender by or on behalf of the Company pursuant to this
Agreement or which has been delivered to all Lenders by or on behalf of the
Company in connection with their respective credit evaluations of the Company
and its Affiliates prior to becoming a party to this Agreement; provided that
(i) such Transferee has executed and delivered to the Company a written
confidentiality agreement substantially in the form of that which has been
executed and delivered by each Lender prior to the date hereof and (ii) in the
case of any information other than that contained in the Confidential
Information Memorandum, dated November 2005, the Company has been informed of
the identity of such Transferee and has consented (such consent shall not be
unreasonably withheld) to the disclosure of such information thereto.  Nothing
contained in this subsection 9.6(g) shall be deemed to prohibit the delivery to
any Transferee of any financial information which is otherwise publicly
available.


 

(h)           If at any time, any Lender becomes a Non-Consenting Lender, then
any Company may, at its sole cost and expense, on five Business Days’ prior
written notice to the Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to this
subsection 9.6 all of its rights and obligations under this Agreement to one or
more Eligible Assignees; provided that neither the Agent nor any Lender shall
have any obligation to the Company to find a replacement Lender or other such
Person; provided, further, that such Non-Consenting Lender shall be entitled to
receive the full outstanding principal amount of Loans so assigned, together
with accrued interest and fees payable in respect of such Loans and all other
amounts then owed and payable to it under the Loan Documents as of the date of
such assignment.

 

9.7.  Adjustments.  If any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
subsection 7.1(f), or otherwise), such that it has received aggregate payments
or collateral on account of its Loans in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Loans which are then due and payable, or interest thereon,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

9.8.  Counterparts.  (l)This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the Agent.

 


(A)  BY ITS SIGNATURE HERETO, EACH LENDER HEREBY AGREES THAT THIS AGREEMENT
SHALL BECOME EFFECTIVE IMMEDIATELY UPON THE EXECUTION AND DELIVERY BY THE
COMPANY AND THE AGENT OF THIS AGREEMENT.  IN THE EVENT THAT THIS AGREEMENT HAS
NOT BEEN DULY EXECUTED AND DELIVERED BY EACH PERSON LISTED ON THE SIGNATURE
PAGES HERETO (OTHER THAN THE COMPANY AND THE AGENT, WITH RESPECT TO WHICH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT SHALL BE A CONDITION PRECEDENT TO ITS
EFFECTIVENESS) ON THE DATE UPON WHICH THIS AGREEMENT BECOMES EFFECTIVE IN
ACCORDANCE WITH THE IMMEDIATELY PRECEDING SENTENCE, THIS AGREEMENT SHALL
NEVERTHELESS BECOME EFFECTIVE WITH RESPECT TO THOSE PERSONS WHO HAVE EXECUTED
AND DELIVERED IT ON OR BEFORE SUCH EFFECTIVE DATE AND THOSE PERSONS WHO HAVE NOT
EXECUTED AND DELIVERED IT (SUCH PERSONS, THE “NON-EXECUTING BANKS”) SHALL BE
DEEMED NOT TO BE LENDERS HEREUNDER.

 

44

--------------------------------------------------------------------------------


 


(B)  ON THE DATE OF EFFECTIVENESS OF THIS AGREEMENT, THE COMPANY MAY (AFTER
CONSULTATION WITH THE AGENT) DESIGNATE ONE OR MORE LENDERS (THE “DESIGNATED
LENDERS”) TO ASSUME THE COMMITMENTS WHICH WOULD HAVE BEEN HELD BY THE
NON-EXECUTING BANKS AND, IF THE DESIGNATED LENDERS AGREE TO ASSUME SUCH
COMMITMENTS, (I) SCHEDULES I SHALL BE DEEMED TO BE AMENDED TO REFLECT SUCH
INCREASE IN THE RESPECTIVE COMMITMENT OF EACH DESIGNATED LENDER AND THE OMISSION
OF EACH NON-EXECUTING BANK AS A LENDER HEREUNDER AND (II) THE RESPECTIVE
COMMITMENT OF EACH DESIGNATED LENDER SHALL BE DEEMED TO BE SUCH INCREASED AMOUNT
FOR ALL PURPOSES HEREUNDER.


 


(C)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE COMMITMENT
OF A LENDER SHALL NOT BE INCREASED (WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
LENDER) AS A RESULT OF THE FAILURE OF ANY OTHER PERSON TO EXECUTE AND DELIVER
THIS AGREEMENT OR OTHERWISE.


 

9.9.  Judgment.  (m)  If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase Dollars with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

 


(A)  IF FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY COURT IT IS NECESSARY TO
CONVERT A SUM DUE HEREUNDER IN ANOTHER CURRENCY INTO DOLLARS, THE PARTIES AGREE
TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE
AGENT COULD PURCHASE SUCH OTHER CURRENCY WITH DOLLARS AT CITIBANK’S PRINCIPAL
OFFICE IN LONDON AT 11:00 A.M. (LONDON TIME) ON THE BUSINESS DAY PRECEDING THAT
ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)  THE OBLIGATION OF THE COMPANY IN RESPECT OF ANY SUM DUE FROM IT IN ANY
CURRENCY (THE “PRIMARY CURRENCY”) TO ANY LENDER, SUB-AGENT OR THE AGENT
HEREUNDER SHALL, NOTWITHSTANDING ANY JUDGMENT IN ANY OTHER CURRENCY, BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH
LENDER, SUB-AGENT OR THE AGENT (AS THE CASE MAY BE), OF ANY SUM ADJUDGED TO BE
SO DUE IN SUCH OTHER CURRENCY, SUCH LENDER, SUB-AGENT OR THE AGENT (AS THE CASE
MAY BE) MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE THE APPLICABLE
PRIMARY CURRENCY WITH SUCH OTHER CURRENCY; IF THE AMOUNT OF THE APPLICABLE
PRIMARY CURRENCY SO PURCHASED IS LESS THAN SUCH SUM DUE TO SUCH LENDER,
SUB-AGENT OR THE AGENT (AS THE CASE MAY BE) IN THE APPLICABLE PRIMARY CURRENCY,
THE COMPANY AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY SUCH LENDER, SUB-AGENT OR THE AGENT (AS THE CASE MAY BE)
AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE APPLICABLE PRIMARY CURRENCY SO
PURCHASED EXCEEDS SUCH SUM DUE TO ANY LENDER, SUB-AGENT OR THE AGENT (AS THE
CASE MAY BE) IN THE APPLICABLE PRIMARY CURRENCY, SUCH LENDER, SUB-AGENT OR THE
AGENT (AS THE CASE MAY BE) AGREES TO REMIT TO THE COMPANY SUCH EXCESS.


 

9.10.  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.11.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

45

--------------------------------------------------------------------------------


 

9.12.  USA PATRIOT Act.  Each Lender hereby notifies the Company that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Patriot Act. 
The Company shall promptly provide such information upon request by any Lender.

 


9.13.  WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE BORROWING OR THE ACTIONS OF ANY AGENT
OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

CAPMARK FINANCIAL GROUP INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Taxpayer ID:

 

 

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,

 

 

  as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[OTHER AGENTS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[LENDERS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex B to

Amendment No. 2 to the Bridge Loan Agreement

 

Form of Guarantor Consent

 

CONSENT

 

Reference is made to the Bridge Loan Agreement, dated as of March 23, 2006, as
amended by Amendment No. 1 to the Bridge Loan Agreement, dated as of December 7,
2006 and Amendment No. 2 to the Bridge Loan Agreement, dated as of June 30,
2007, among Capmark Financial Group Inc. (the “Company”), the financial
institutions and other institutional lenders party thereto, Citicorp North
America, Inc., as administrative agent for the Lenders and the other agents
party thereto (such Bridge Loan Agreement, as so amended, the “Bridge Loan
Agreement”).

 

Each of the undersigned confirms and agrees that notwithstanding the
effectiveness of the foregoing Amendment No. 2 to the Bridge Loan Agreement,
each Loan Document to which such Person is a party is, and shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
in each case as amended by Amendment No. 2 to the Bridge Loan Agreement (in each
case, as defined therein).

 

--------------------------------------------------------------------------------


 

 

COMMERCIAL EQUITY INVESTMENTS,
INC.,

 

as a Guarantor

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

CAPMARK CAPITAL INC.,

 

as a Guarantor

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

NET LEASE ACQUISITION LLC,

 

as a Guarantor

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

--------------------------------------------------------------------------------


 

 

CAPMARK FINANCE INC.,

 

as a Guarantor

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

CAPMARK INVESTMENTS LP,

 

as a Guarantor

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

MORTGAGE INVESTMENTS, LLC,

 

as a Guarantor

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

SJM CAP, LLC,

 

as a Guarantor

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

CRYSTAL BALL HOLDING OF BERMUDA
LIMITED, as a Guarantor

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

--------------------------------------------------------------------------------